Exhibit 10.1

Execution Version

Domestic Term Loan CUSIP: 74968VAC0

Foreign Term Loan CUSIP: 74968VAD8

$300,000,000 DOMESTIC TERM LOAN FACILITY

$100,000,000 FOREIGN TERM LOAN FACILITY

CREDIT AGREEMENT

by and among

RPM INTERNATIONAL INC.

RPM NEW HORIZONS NETHERLANDS B.V.,

as the Borrowers

and

THE LENDERS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

and

PNC CAPITAL MARKETS LLC,

as Lead Arranger and Sole Bookrunner

Dated as of February 21, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

              Page   1.      

CERTAIN DEFINITIONS

     1     1.1    Certain Definitions      1     1.2    Construction      23    
1.3    Divisions of LLCs      23     1.4    Accounting Principles; Changes in
GAAP      24     1.5    LIBOR Notification      24   2.  

TERM LOAN FACILITY

     25     2.1    Term Loan Commitments      25     2.2    Nature of Lenders’
Obligations with Respect to Term Loans      25     2.3    Repayment of Term
Loans      25     2.4    Loan Requests      25     2.5    [Reserved]      26    
2.6    Notes      26     2.7    Use of Proceeds      26     2.8    [Reserved]   
  26     2.9    [Reserved]      26     2.10    [Reserved]      26     2.11   
Defaulting Lenders      26   3.  

[RESERVED]

     26   4.  

INTEREST RATES

     26     4.1    Interest Rate Options      26     4.2    Interest Periods   
  27     4.3    Interest After Default      28     4.4    Rates Unascertainable;
Illegality; Increased Costs; Deposits Not Available      28     4.5    Selection
of Interest Rate Options      29     4.6    [Reserved]      29     4.7   
[Reserved]      30     4.8    [Reserved]      30     4.9    Successor Euro-Rate
Index      30   5.  

PAYMENTS

     32     5.1    Payments      32     5.2    Pro Rata Treatment of Lenders   
  33     5.3    Sharing of Payments by Lenders      33     5.4    Presumptions
by Administrative Agent      34     5.5    Interest Payment Dates      34    
5.6    Voluntary Prepayments      34  



--------------------------------------------------------------------------------

   5.7    Judgment Currency      36      5.8    Increased Costs      37      5.9
   Taxes      38      5.10    Indemnity      42   6.        REPRESENTATIONS AND
WARRANTIES      43      6.1    Representations and Warranties      43   7.   
CONDITIONS OF LENDING      48      7.1    First Loans      48   8.    COVENANTS
     49      8.1    Affirmative Covenants      49      8.2    Negative Covenants
     52      8.3    Reporting Requirements      55   9.    DEFAULT      57     
9.1    Events of Default      57      9.2    Consequences of Event of Default   
  59   10.    THE ADMINISTRATIVE AGENT      61      10.1    Appointment and
Authority      61      10.2    Rights as a Lender      61      10.3   
Exculpatory Provisions      61      10.4    Reliance by Administrative Agent   
  62      10.5    Delegation of Duties      62      10.6    Resignation of
Administrative Agent      62      10.7    Removal of Administrative Agent     
63      10.8    Non-Reliance on Administrative Agent and Other Lenders      63  
   10.9    No Other Duties, etc.      64      10.10    [Reserved]      64     
10.11    Administrative Agent’s Fee      64      10.12    No Reliance on
Administrative Agent’s Customer Identification Program      64   11.    GUARANTY
     64      11.1    Guaranty by the Company      64      11.2    Additional
Undertaking      64      11.3    Guaranty Unconditional      65      11.4   
Company Obligations to Remain in Effect; Restoration      66      11.5    Waiver
of Acceptance, etc.      66      11.6    Subrogation      66      11.7    Effect
of Stay      66  

 

iii



--------------------------------------------------------------------------------

12.    MISCELLANEOUS      66      12.1    Modifications, Amendments or Waivers
     66      12.2    No Implied Waivers; Cumulative Remedies      67          
12.3    Expenses; Indemnity; Damage Waiver      68      12.4    Holidays      70
     12.5    Notices; Effectiveness; Electronic Communication      70      12.6
   Severability      71      12.7    Duration; Survival      71      12.8   
Successors and Assigns      71      12.9    Confidentiality      75      12.10
   Counterparts; Integration; Effectiveness      76      12.11    CHOICE OF LAW;
SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER OF JURY
TRIAL      76      12.12    USA Patriot Act Notice      78      12.13   
Borrower Agent      78      12.14    Foreign Borrower      78      12.15   
Acknowledgement Regarding Any Supported QFCs      79      12.16    No Fiduciary
or Agency Relationship      80      12.17    Certain ERISA Matters      80     
12.18    Acknowledgement and Consent to Bail-in of Affected Financial
Institution      81  

 

iv



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES           SCHEDULE 1.1(A)    -    PRICING GRID SCHEDULE 1.1(B)    -   
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES SCHEDULE 6.1.2    -   
SUBSIDIARIES SCHEDULE 8.2.4    -    AFFILIATE TRANSACTIONS EXHIBITS          
EXHIBIT 1.1(A)    -    ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT 1.1(N)(1)   
-    DOMESTIC TERM LOAN NOTE EXHIBIT 1.1(N)(2)    -    FOREIGN TERM LOAN NOTE
EXHIBIT 2.4.1    -    LOAN REQUEST EXHIBIT 5.9.7(A)    -    U.S. TAX COMPLIANCE
CERTIFICATE (For Foreign Lenders That Are Not Partnerships For U.S. Federal
Income Tax Purposes) EXHIBIT 5.9.7(B)    -    U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes) EXHIBIT 5.9.7(C)    -    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT
5.9.7(D)    -    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT 8.3.3    -   
QUARTERLY COMPLIANCE CERTIFICATE

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (as hereafter amended, the “Agreement”) is dated as of
February 21, 2020 and is made by and among RPM INTERNATIONAL INC., a Delaware
corporation (together with its successors and assigns, to the extent permitted
under this Agreement, the “Company” or the “Domestic Borrower”) and RPM NEW
HORIZONS NETHERLANDS B.V., a corporation incorporated under the laws of the
Netherlands (together with its successors and assigns, to the extent permitted
under this Agreement, “RPM Netherlands” or the “Foreign Borrower”; and together
with the Company, referred to herein as a “Borrower” and collectively referred
to as the “Borrowers”), the LENDERS (as hereinafter defined) from time to time a
party hereto, PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative
agent for the Lenders under this Agreement (hereinafter referred to in such
capacity as the “Administrative Agent”), PNC Capital Markets LLC, as the lead
arranger and the sole bookrunner.

The Borrowers have requested the Lenders to provide a domestic term loan
facility to the Domestic Borrower in an aggregate principal amount not to exceed
$300,000,000 and a foreign term loan facility to the Foreign Borrower in an
aggregate principal amount not to exceed $100,000,000. In consideration of their
mutual covenants and agreements hereinafter set forth and intending to be
legally bound hereby, the parties hereto covenant and agree as follows:

1. CERTAIN DEFINITIONS

1.1 Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

Acceptable Insurer shall mean an insurance company that (i) is a Captive
Insurance Company, (ii) has an A.M. Best rating of “A-” or better and being in a
financial size category of X or larger (as such category is defined as of the
date hereof) or (iii) is otherwise acceptable to the Required Lenders.

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.

Administrative Agent’s Fee shall have the meaning specified in Section 10.11
[Administrative Agent’s Fee].

Administrative Agent’s Letter shall have the meaning specified in Section 10.11
[Administrative Agent’s Fee].

Affected Financial Institution means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (iii) 5% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.



--------------------------------------------------------------------------------

Agreement shall have the meaning specified in introductory paragraph.

Anti-Corruption Laws means the U.S. Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, and the rules and regulations promulgated thereunder, and
all other laws, rules, and regulations of any jurisdiction that are applicable
to the Borrowers or any of their Subsidiaries concerning or relating to bribery
or corruption.

Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

Applicable Margin shall mean, as applicable:

(A) the percentage spread to be added to the Base Rate applicable to Term Loans
under the Base Rate Option based on the Debt Rating then in effect according to
the pricing grid on Schedule 1.1(A) below the heading “Base Rate Spread”, or

(B) the percentage spread to be added to the Euro-Rate applicable to Term Loans
under the Euro-Rate Option based on the Debt Rating then in effect according to
the pricing grid on Schedule 1.1(A) below the heading “Euro-Rate Spread”.

Any change to the Debt Rating of the Company will immediately change the
Applicable Margin as set forth above, effective on the date of such change in
the Debt Rating.

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arranger shall mean PNC Capital Markets LLC.

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 12.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

Authorized Officer shall mean, with respect to any Borrower or the Company, as
applicable, the Chief Executive Officer, President, Chief Financial Officer,
Controller, Treasurer or Assistant Treasurer of such Borrower or such other
individuals, designated by written notice to the Administrative Agent from such
Borrower, authorized to execute notices, reports and other documents on behalf
of such Borrower required hereunder. The Borrowers may amend such list of
individuals from time to time by giving written notice of such amendment to the
Administrative Agent.

 

2



--------------------------------------------------------------------------------

Bail-In Action means the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

Bail-In Legislation means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Overnight Bank Funding Rate, plus fifty basis
points (0.5%), and (b) the Prime Rate, and (c) the Daily Euro-Rate, plus one
hundred basis points (1.0%). Any change in the Base Rate (or any component
thereof) shall take effect at the opening of business on the day such change
occurs.

Base Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1.1(i) [Term
Loan Base Rate Option].

Beneficial Owner shall mean each of the following: (a) each individual, if any,
who, directly or indirectly, owns 25% or more of the Foreign Borrower’s equity
ownership interests; and (b) a single individual with significant responsibility
to control, manage, or direct the Foreign Borrower.

Beneficial Ownership Regulation shall mean 31 C.F.R. § 1010.230.

Benefited Creditors shall mean, with respect to the Company’s obligations
pursuant to Section 11 [Guaranty], collectively, the Administrative Agent, the
Arranger, and the Lenders, and the respective successors and assigns of each of
the foregoing.

Benefit Plan shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

Borrowers shall have the meaning specified in introductory paragraph.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

 

3



--------------------------------------------------------------------------------

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a Euro-Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the applicable Borrower
and which have the same Interest Period shall constitute one Borrowing Tranche,
and (ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the Euro-Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

Capital Lease Obligations shall mean, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

Captive Insurance Company shall mean any of First Continental Services Company
or RSIF International Limited, each of which are wholly-owned (directly or
indirectly) Subsidiaries of the Company, or any other captive insurance company
that is a wholly-owned (directly or indirectly) Consolidated Subsidiary of the
Company.

Cash Equivalents shall mean, at any time, any of the following investments which
are not subject to a Lien in favor of any Person: (i) Indebtedness with a
maturity of one year or less issued or directly and fully guaranteed or insured
by the United States or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof),
(ii) certificates of deposit or acceptances with a maturity of one year or less
of any financial institution that is a member of the Federal Reserve System
having combined capital and surplus and undivided profits of not less than
$500,000,000, (iii) commercial paper with a maturity of 270 days or less issued
by a corporation (except an Affiliate of the Borrowers) organized under the laws
of any state of the United States or the District of Columbia and rated at least
A-1 by Standard & Poor’s or at least P-1 by Moody’s Investors Services, Inc.,
(iv) repurchase agreements with institutions described in clause (ii) with
respect to investments described in clause (i), (v) money market mutual funds or
cash management trusts rated in the highest rating by Standard & Poor’s or
Moody’s Investors Services, Inc. (and not rated other than in the highest rating
by Standard & Poor’s or Moody’s Investors Services, Inc.) or investing solely in
investments described in clauses (i) through (iv) above and (vi) in the case of
Foreign Subsidiaries, investments made locally of a type comparable to those
described in clause (i) through (v) of this definition.

CERCLA shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.

 

4



--------------------------------------------------------------------------------

Certificate of Beneficial Ownership shall mean a certificate in form and
substance acceptable to the Administrative Agent (as amended or modified by
Administrative Agent from time to time in its sole discretion) regarding
beneficial ownership required by the Beneficial Ownership Regulation and
certifying, among other things, the Beneficial Owners of the Foreign Borrower.

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

CIP Regulations shall have the meaning specified in Section 10.12 [No Reliance
on Administrative Agent’s Customer Identification Program].

Closing Date shall mean February 21, 2020.

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

Commitment shall mean as to any Lender the aggregate of its Term Loan
Commitment, and Commitments shall mean the aggregate of the Term Loan
Commitments of all of the Lenders.

Company shall have the meaning specified in the introductory paragraph.

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Company].

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

Consolidated Subsidiaries shall mean the Subsidiaries of the Company.

Covered Party shall have the meaning assigned to it in Section 12.15
[Acknowledgement Regarding Any Supported QFCs].

 

5



--------------------------------------------------------------------------------

Covered Person shall mean (a) the Borrowers and each of the Borrowers’
Subsidiaries, (b) each Person that, directly or indirectly, is in control of a
Person described in clause (a) above, and (c) the respective directors,
officers, employees or agents of each Person described in (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent as the Published Rate, as adjusted for any additional costs
pursuant to Section 5.8.5 [Additional Reserve Requirements]. Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero
(0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement.

Debt Rating shall mean the Company’s debt ratings accorded to the Company’s
senior unsecured long-term debt by Standard & Poor’s, Moody’s and Fitch, which
ratings shall be used to determine the margin set forth on the pricing grid on
Schedule 1.1(A). If the Company is split-rated by the rating agencies, then Debt
Rating shall mean the highest rating assigned by the aforementioned rating
agencies; provided that, in the case that the ratings assigned by the rating
agencies differ by two or more rating tiers, then the pricing set forth on
Schedule 1.1(A) shall be based upon the tier which is one level below the tier
corresponding to the highest rating assigned by the rating agencies. If at any
time the debt ratings accorded to the Company’s senior unsecured long-term debt
is rated by only two of the aforementioned credit rating agencies, then the
margin set forth on the pricing grid on Schedule 1.1(A) will be determined by
the highest of the ratings except that in the case that the ratings differ by
two or more tiers, then the margin set forth on the pricing grid on Schedule
1.1(A) will be based upon the tier one level below the tier corresponding to the
higher rating.

Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) [reserved], or (iii) pay over to the Administrative Agent or any
Lender any other amount required to be paid by it hereunder, unless, in the case
of clause (i) above, such Lender notifies the Administrative Agent in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the Company
or the Administrative Agent in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within two Business Days after request by the Administrative Agent,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon the Administrative Agent’s

 

6



--------------------------------------------------------------------------------

and the Company’s receipt of such certification in form and substance
satisfactory to the Administrative Agent and the Company, (d) has become the
subject of a Bankruptcy Event, (e) has failed at any time to comply with the
provisions of Section 5.3 [Sharing of the Payments by Lenders] with respect to
purchasing participations from the other Lenders, whereby such Lender’s share of
any payment received, whether by setoff or otherwise, is in excess of its
Ratable Share of such payments due and payable to all of the Lenders, or
(f) becomes subject to a Bail-in Action.

As used in this definition and in Section 2.11 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company being deemed insolvent or becoming
the subject of a bankruptcy or insolvency proceeding, or having had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
or such Person’s direct or indirect parent company by an Official Body or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Official Body or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (f) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender upon delivery of written notice of such determination to
the Borrowers and each Lender promptly following such a determination.

Delaware LLC shall mean any limited liability company organized or formed under
the laws of the State of Delaware.

Delaware Divided LLC shall mean any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.

Delaware LLC Division shall mean the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

Disclosure Documents shall mean the Company’s annual report on Form 10-K for the
fiscal year ended May 31, 2019 and quarterly reports on Form 10-Q for the
quarterly periods ended August 31, 2019 and November 30, 2019, in each case as
filed with the Securities and Exchange Commission pursuant to the Securities
Exchange Act of 1934.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

 

7



--------------------------------------------------------------------------------

Domestic Borrower shall have the meaning specified in the introductory
paragraph.

Domestic Term Loan shall have the meaning specified in Section 2.1.1 [Domestic
Term Loan Commitments] and shall mean collectively all of the outstanding
Domestic Term Loan advances.

Domestic Term Loan Commitment shall mean, as to any Lender at any time, the
amount initially set forth opposite its name on Schedule 1.1(B) in the column
labeled “Amount of Commitment for Domestic Term Loan”, as such Commitment is
thereafter assigned or modified and Domestic Term Loan Commitments shall mean
the aggregate Domestic Term Loan Commitments of all of the Lenders.

EBITDA shall mean for any period of four consecutive fiscal quarters, determined
on a consolidated basis for the Company and its Consolidated Subsidiaries,
(i) the sum of: (A) net income of the Company and its Consolidated Subsidiaries
(calculated before provision for income taxes, Interest Expense, extraordinary
items, non-recurring gains or losses in connection with asset dispositions,
income (loss) attributable to equity in affiliates, all amounts attributable to
depreciation and amortization) for such period, (B) non-recurring fees and
expenses related to the acquisition of all or substantially all of the assets or
capital stock (including by merger or amalgamation) of another Person (or, in
the case of assets, of a business unit of a Person) or to any dispositions,
investments and debt or equity issuances (whether or not successful) during such
period, not to exceed $25,000,000 in the aggregate for such period of four
consecutive fiscal quarters, (C) costs, charges, expenses attributable to the
undertaking and/or implementation of cost savings initiatives, operating expense
reductions and other restructuring or integration costs, not to exceed in the
aggregate 12.5% of EBITDA for such period, (D) non-cash charges incurred in such
period, (E) professional service expenses related to the Map 2020 Program in an
amount not in excess of the amount of such expenses paid or accrued prior to the
Revolving Credit Agreement Closing Date plus up to $25,000,000 of additional
expenses incurred after the Revolving Credit Agreement Closing Date, and
(F) expenses related to the refinancing of the credit facilities of the
Borrowers pursuant to the Revolving Credit Agreement and future amendments of
the Revolving Credit Agreement, minus (ii) non-cash gains for such period. For
the purpose of calculating EBITDA for any period, if during such period the
Company or any Subsidiary shall have made an acquisition or a disposition on or
after the Revolving Credit Agreement Closing Date, EBITDA for such period shall
be calculated after giving pro forma effect to such acquisition or disposition,
as if such acquisition or disposition, as the case may be, occurred on the first
day of such period. Notwithstanding any other provision hereof, the definition
of “EBITDA” and all related adjustments and addbacks under this Agreement shall
align fully and completely to the definition of “EBITDA” under the Revolving
Credit Agreement, as in effect as of the Closing Date.

EEA Financial Institution shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

8



--------------------------------------------------------------------------------

EEA Member Country shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

EEA Resolution Authority shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.

Environmental Liabilities shall mean all liabilities in connection with or
relating to the business, assets, presently or previously owned or leased
property, activities (including, without limitation, off-site disposal) or
operations of the Company and each Consolidated Subsidiary, whether vested or
unvested, contingent or fixed, actual or potential, known or unknown, which
arise under or relate to matters covered by Environmental Laws.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Event shall mean (a) with respect to a Pension Plan, a reportable event
under Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (b) a withdrawal by any Borrower or any member of the ERISA Group from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Borrower
or any member of the ERISA Group from a Multiemployer Plan, notification that a
Multiemployer Plan is in reorganization, or occurrence of an event described in
Section 4041A(a) of ERISA that results in the termination of a Multiemployer
Plan; (d) the filing of a notice of intent to terminate a Pension Plan, the
treatment of a Pension Plan amendment as a termination under Section 4041(e) of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan; (e) an event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; or (f) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Borrower or any member of the ERISA Group.

 

9



--------------------------------------------------------------------------------

ERISA Group shall mean, at any time, the Borrowers and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrowers, are treated as a single employer under Section 414 of the Code or
Section 4001(b)(1) of ERISA.

EU Bail-In Legislation Schedule means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

Euro-Rate shall mean, with respect to the Loans comprising any Borrowing Tranche
to which the Euro-Rate Option applies for any Interest Period, the interest rate
per annum determined by the Administrative Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which U.S. Dollar deposits are
offered by leading banks in the London interbank deposit market), rounded
upwards, if necessary, to the nearest 1/100th of 1% per annum (with .005% being
rounded up), or the rate which is quoted by another source selected by the
Administrative Agent as an authorized information vendor for the purpose of
displaying rates at which U.S. Dollar deposits are offered by leading banks in
the London interbank deposit market (for the purposes of this definitions, an
“Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the London interbank
offered rate for U.S. Dollars for an amount comparable to such Borrowing Tranche
and having a borrowing date and a maturity comparable to such Interest Period
(or if there shall at any time, for any reason, no longer exist a Bloomberg Page
BBAM1 (or any substitute page) or any Alternate Source, a comparable replacement
rate determined by the Administrative Agent at such time (which determination
shall be conclusive absent manifest error)), by (ii) a number equal to 1.00
minus the LIBOR Reserve Percentage. Notwithstanding the foregoing, if the LIBOR
Rate as determined under any method above would be less than zero (0.00), such
rate shall be deemed to be zero (0.00) for purposes of this Agreement.

Euro-Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1.1(ii) [Term
Loan Euro-Rate Option].

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than

 

10



--------------------------------------------------------------------------------

pursuant to an assignment request by the Borrowers under Section 5.6.2
[Replacement of a Lender]) or (b) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 5.9.7 [Status of Lenders],
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (iii) Taxes attributable to
such Recipient’s failure to comply with Section 5.9.7 [Status of Lenders], and
(iv) any U.S. federal withholding Taxes imposed under FATCA, (except to the
extent imposed due to the failure of the Borrowers to provide documentation or
information to the IRS).

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%, with .005% being rounded up) announced by the Federal Reserve Bank
of New York (or any successor) on such day as being the weighted average of the
rates on overnight federal funds transactions arranged by federal funds brokers
on the previous trading day, as computed and announced by such Federal Reserve
Bank (or any successor) in substantially the same manner as such Federal Reserve
Bank computes and announces the weighted average it refers to as the “Federal
Funds Effective Rate” as of the date of this Agreement; provided, if such
Federal Reserve Bank (or its successor) does not announce such rate on any day,
the “Federal Funds Effective Rate” for such day shall be the Federal Funds
Effective Rate for the last day on which such rate was announced.

Fitch shall mean Fitch Investors Service Inc. and its successors.

Foreign Borrower shall have the meaning specified in the introductory paragraph.

Foreign Lender shall mean any Lender that is organized under the Laws of a
jurisdiction other than that in which any Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

Foreign Term Loan hall have the meaning specified in Section 2.1.2 [Foreign Term
Loan Commitments] and shall mean collectively all of the outstanding Foreign
Term Loan advances.

Foreign Term Loan Commitment shall mean, as to any Lender at any time, the
amount initially set forth opposite its name on Schedule 1.1(B) in the column
labeled “Amount of Commitment for Foreign Term Loan”, as such Commitment is
thereafter assigned or modified, and Foreign Term Loan Commitments shall mean
the aggregate Foreign Term Loan Commitments of all of the Lenders.

 

11



--------------------------------------------------------------------------------

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.4 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Hazardous Substances shall mean any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having constituted elements displaying any of the
foregoing characteristics, regulated under Environmental Laws.

Indebtedness shall mean, as to any Person at any time (determined without
duplication): (i) indebtedness of such Person for borrowed money (whether by
loan or the issuance and sale of debt securities) or for the deferred purchase
or acquisition price of property or services, other than accounts payable
incurred in the ordinary course of business; (ii) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for the account of such Person (whether or not
such obligations are contingent); (iii) Capital Lease Obligations of such
Person; (iv) indebtedness of others of the type described in clause (i), (ii) or
(iii) above secured by a Lien on the property of such Person, whether or not the
respective obligation so secured has been assumed by such Person; and
(v) Guaranties of such Person of indebtedness of others of the type described in
clause (i), (ii) or (iii) above.

Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document, and (ii) to the extent not otherwise described
in the preceding clause (i), Other Taxes.

Indemnitee shall have the meaning specified in Section 12.3.2 [Indemnification
by the Borrowers].

Information shall mean all information received from the Company or any of its
Consolidated Subsidiaries relating to the Borrowers or any of such Consolidated
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Company or any of its
Consolidated Subsidiaries, provided that, in the case of information received
from the Company or any of its Consolidated Subsidiaries after the date of this
Agreement, such information is clearly identified at the time of delivery as
confidential.

 

12



--------------------------------------------------------------------------------

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Borrower or otherwise relating to the liquidation, dissolution,
winding-up or relief of such Person, or (b) any general assignment for the
benefit of creditors, composition, marshaling of assets for creditors, or other,
similar arrangement in respect of such Person’s creditors generally or any
substantial portion of its creditors; undertaken under any Law.

Interest Expense shall mean, for any period, the sum (determined without
duplication) of the aggregate amount of interest accruing during such period on
Indebtedness of the Company and its Consolidated Subsidiaries (on a consolidated
basis), including the interest portion of payments under Capital Lease
Obligations and any capitalized interest, and excluding amortization of debt
discount and expense and any non-cash interest expense associated with accretive
type debt instruments.

Interest Period shall mean the period of time selected by the Borrowers in
connection with (and to apply to) any election permitted hereunder by the
Borrowers to have Term Loans bear interest under the Euro-Rate Option. Subject
to the last sentence of this definition, such period shall be one (1), two (2),
three (3), or six (6) months, and to the extent offered by all Lenders, twelve
(12) months. Such Interest Period shall commence on the effective date of such
Interest Rate Option, which shall be (i) the Borrowing Date if the Borrowers are
requesting new Loans, or (ii) the date of renewal of or conversion to the
Euro-Rate Option if the Borrowers are renewing or converting to the Euro-Rate
Option applicable to outstanding Loans. Notwithstanding the second sentence
hereof: (A) any Interest Period which would otherwise end on a date which is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (B) the Borrowers shall
not select, convert to or renew an Interest Period for any portion of the Loans
that would end after the Maturity Date.

Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.

Investments shall have the meaning assigned to it in Section 8.2.2 [Loans and
Investments].

IRS shall mean the United States Internal Revenue Service.

Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

 

13



--------------------------------------------------------------------------------

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

Liquid Investments shall mean (i) certificates of deposit maturing within 90
days of the acquisition thereof denominated in Dollars and issued by (A) a
Lender (or its parent) or (B) a bank or trust company having combined capital
and surplus of at least $500,000,000 and which has (or which is a Subsidiary of
a bank holding company which has) publicly traded debt securities rated A- or
higher by Standard & Poor’s or A3 or higher by Moody’s; (ii) obligations issued
or guaranteed by the United States of America, with maturities not more than one
year after the date of issue; (iii) commercial paper with maturities of not more
than 90 days and a published rating of not less than A-1 from Standard & Poor’s
or P-1 from Moody’s; and (iv) municipal and/or corporate bonds rated A or higher
from Standard & Poor’s or higher from Moody’s.

Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
Notes, and any other instruments, certificates or documents delivered in
connection herewith or therewith.

Loan Request shall have the meaning specified in Section 2.4.1 [Loan Requests].

Loans shall mean collectively and Loan shall mean separately all Term Loans or
any Term Loan.

Material Adverse Effect shall mean (i) a material adverse effect on the
condition (financial or otherwise), results of operations, properties, assets,
liabilities (including, without limitation, tax and ERISA liabilities and
Environmental Liabilities), business, operations, capitalization, shareholders’
equity, or franchises of the Company and its Consolidated Subsidiaries, taken as
a whole; or (ii) a material adverse effect on the ability of the Company to
perform its obligations under this Agreement.

Maturity Date shall mean February 21, 2023.

Moody’s shall mean Moody’s Investors Service, Inc. and its successors.

Month, with respect to an Interest Period shall mean the interval between the
days in consecutive calendar months numerically corresponding to the first day
of such Interest Period. If any Interest Period begins on a day of a calendar
month for which there is no numerically corresponding day in the month in which
such Interest Period is to end, the final month of such Interest Period shall be
deemed to end on the last Business Day of such final month.

 

14



--------------------------------------------------------------------------------

Multiemployer Plan shall mean any employee pension benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which any Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five plan years,
has made or had an obligation to make such contributions.

Net Leverage Ratio shall mean ratio of (i) consolidated total Indebtedness of
the Company and its Consolidated Subsidiaries minus all Unencumbered Cash in
excess of $50,000,000, to (ii) EBITDA, calculated as of the end of each fiscal
quarter for the four fiscal quarters then ended.

Net Worth of the Company shall mean as of any date of determination total
stockholders’ equity of the Company and its Consolidated Subsidiaries as of such
date determined and consolidated in accordance with GAAP.

Non-Consenting Lender shall have the meaning specified in Section 12.1.4
[Modifications, Amendments or Waivers].

Notes shall mean, collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(N)(1) evidencing the Domestic Term Loans and in
the form of Exhibit 1.1(N)(2) evidencing the Foreign Term Loans.

NYFRB shall mean the Federal Reserve Bank of New York.

Obligation shall mean any obligation or liability of any of the Borrowers,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with this Agreement, the Notes, the Administrative Agent’s Letter or
any other Loan Document whether to the Administrative Agent, any of the Lenders
or their Affiliates or other persons provided for under such Loan Documents.

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

Original Currency shall have the meaning assigned to it in Section 5.7.1
[Currency Conversion Procedures for Judgements].

 

15



--------------------------------------------------------------------------------

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (but, without broadening the scope of the
foregoing, not including any Tax imposed as a result of such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Documents, or
sold or assigned an interest in any Loan or Loan Document).

Other Currency shall have the meaning assigned to it in Section 5.7.1 [Currency
Conversion Procedures for Judgements].

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).

Overnight Bank Funding Rate shall mean, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB, as set forth on its public website from time to time,
and as published on the next succeeding Business Day as the overnight bank
funding rate by the NYFRB (or by such other recognized electronic source (such
as Bloomberg) selected by the Administrative Agent for the purpose of displaying
such rate); provided, that if such day is not a Business Day, the Overnight Bank
Funding Rate for such day shall be such rate on the immediately preceding
Business Day; provided, further, that if such rate shall at any time, for any
reason, no longer exist, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error). If the Overnight Bank Funding Rate determined as above
would be less than zero, then such rate shall be deemed to be zero. The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Overnight Bank Funding Rate without notice to the Borrowers.

Participant has the meaning specified in Section 12.8.4 [Participations].

Participant Register shall have the meaning specified in Section 12.8.4
[Participations].

Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Maturity Date or upon acceleration of the Notes.

Payment In Full and Paid in Full shall mean the indefeasible payment in full in
cash of the Loans and other Obligations hereunder, and termination of the
Commitments.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

 

16



--------------------------------------------------------------------------------

Pension Plan shall mean at any time an “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA) (including a “multiple employer plan”
as described in Sections 4063 and 4064 of ERISA, but not a Multiemployer Plan)
which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 or Section 430 of the Code and either (i) is
sponsored, maintained or contributed to by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been sponsored, maintained or contributed to by any entity
which was at such time a member of the ERISA Group for employees of any entity
which was at such time a member of the ERISA Group, or in the case of a
“multiple employer” or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.

Permitted Liens shall mean:

(i) Liens existing on the Closing Date and securing Indebtedness in an aggregate
principal amount not exceeding $25,000,000;

(ii) Liens existing on other assets at the date of acquisition thereof or which
attach to such assets concurrently with or within 90 days after the acquisition
thereof, securing Indebtedness incurred to finance the acquisition thereof in an
aggregate principal amount at any time outstanding not exceeding $75,000,000;

(iii) any Lien existing on any asset of any corporation at the time such
corporation becomes a Consolidated Subsidiary of the Company or is merged or
consolidated with or into the Company or one of its Consolidated Subsidiaries
and not created in contemplation of such event;

(iv) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this definition, provided that such Indebtedness is not increased and is not
secured by any additional assets;

(v) other Liens arising in the ordinary course of the business of the Company or
such Consolidated Subsidiary which are not incurred in connection with the
borrowing of money or the obtaining of advances or credit, do not secure any
obligation in an amount exceeding, individually or in the aggregate, the greater
of (a) $75,000,000 or (b) 10% of the Net Worth of the Company and do not
materially detract from the value of its property or assets or materially impair
the use thereof in the operation of its business, including in relation to the
Foreign Borrower, any Lien which arises under the general banking conditions of
a bank in the Netherlands with which the Foreign Borrower holds an account;

(vi) Liens not otherwise permitted by the foregoing clauses of this definition
securing Indebtedness in an aggregate principal or face amount, together with
Liens securing obligations made under item (v) above, at any date not to exceed
the greater of (a) $150,000,000 or (b) 10% of the Net Worth of the Company;

 

17



--------------------------------------------------------------------------------

(vii) Liens incurred pursuant to receivables securitizations and related
assignments and sales of any income or revenues (including Receivables),
including Liens on the assets of any Receivables Subsidiary created pursuant to
any receivables securitization and Liens granted by the Company and its other
Consolidated Subsidiaries on Receivables in connection with the transfer
thereof, or to secure obligations owing by them, in respect of any such
receivables securitization; provided that the aggregate principal amount of the
investments and claims held at any time by all purchasers, assignees or other
transferees of (or of interests in) Receivables from any Receivables Subsidiary,
and other rights to payment held by such Persons, in all receivables
securitizations shall not exceed $500,000,000;

(viii) Liens imposed by any Official Body for Taxes (a) not yet due and
delinquent or (b) which are being contested in good faith and by appropriate
proceedings and, during such period during which amounts are being so contested,
such Liens shall not be executed on or enforced against any of the assets of any
Borrower, provided that such Borrower shall have set aside on its books reserves
deemed adequate therefor and not resulting in qualification by auditors;

(ix) carrier’s, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction and other like Liens arising by operation of applicable Law,
arising in the ordinary course of business and securing amounts: (a) which are
not overdue for a period of more than 30 days, or (b) which are being contested
in good faith and by appropriate proceedings and, during such period during
which amounts are being so contested, such Liens shall not be executed on or
enforced against any of the assets of any Borrower, provided that such Borrower
shall have set aside on its books reserves deemed adequate therefor and not
resulting in qualification by auditors;

(x) statutory Liens incurred, or pledges or deposits made, under worker’s
compensation, employment insurance and other social security legislation;

(xi) undetermined or inchoate Liens and charges arising or potentially arising
under statutory provisions which have not at the time been filed or registered
in accordance with applicable Law or of which written notice has not been duly
given in accordance with applicable Law or which although filed or registered,
relate to obligations not due or delinquent;

(xii) investments made under cash management agreements with any Lenders; and

(xiii) Liens (if any) in favor of PNC in its capacity as administrative agent,
in connection with the Revolving Credit Agreement.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

PNC shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

 

18



--------------------------------------------------------------------------------

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Professional Market Party shall mean a “professional market party”
(professionele marktpartij) within the meaning of the Dutch Act on Financial
Supervision (Wet op het financieel toezicht) and any regulations promulgated
thereunder as amended or replaced from time to time.

PTE shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

QFC Credit Support shall have the meaning assigned to it in Section 12.15
[Acknowledgement Regarding Any Supported QFCs].

Ratable Share shall mean (i) with respect to a Lender’s obligation to make
Domestic Term Loans and receive payments, interest, and fees related thereto,
the proportion that such Lender’s Domestic Term Loans bears to the Domestic Term
Loans of all of the Lenders, (ii) with respect to a Lender’s obligation to make
Foreign Term Loans and receive payments, interest, and fees related thereto, the
proportion that such Lender’s Foreign Term Loans bears to the Foreign Term Loans
of all of the Lenders, and (iii) with respect to all other matters as to a
particular Lender, the percentage obtained by dividing (a) the sum of such
Lender’s Domestic Term Loan and Foreign Term Loan by (b) the sum of the
aggregate amount of the Domestic Term Loans and Foreign Term Loans of all of the
Lenders; provided, however, that in the case of Section 2.11 [Defaulting
Lenders] when a Defaulting Lender shall exist, “Ratable Share” shall mean the
percentage of the aggregate Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Ratable Share shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments.

Receivables shall mean all accounts receivable of the Company or any of its
Consolidated Subsidiaries (including any thereof constituting or evidenced by
accounts, chattel paper, instruments or general intangibles), and rights
(contractual and other) and collateral related thereto and all proceeds thereof.

 

19



--------------------------------------------------------------------------------

Receivables Subsidiary shall mean any special purpose, bankruptcy remote
Consolidated Subsidiary of the Company that acquires, on a revolving or
evergreen basis, Receivables generated by the Company or any of its Consolidated
Subsidiaries and that engages in no operations or activities other than those
related to receivables securitizations.

Recipient shall mean (a) the Administrative Agent and (b) any Lender, as
applicable.

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

Release shall mean any discharge, emission or release, including a “RELEASE” as
defined in CERCLA at 42 U.S.C. Section 9601(22). The term “Released” shall have
a corresponding meaning.

Relief Proceeding shall mean, with respect to any Person, any proceeding seeking
a decree or order for relief in respect of such Person in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of such Person for any substantial part of its property,
or for the winding-up or liquidation of its affairs, or an assignment for the
benefit of its creditors.

Reportable Compliance Event shall mean that any Borrower or any Subsidiary of a
Borrower, or, to the Borrowers’ actual knowledge and after due inquiry, any
other Covered Person, becomes a Sanctioned Person, or is charged by indictment,
criminal complaint or similar charging instrument, arraigned, or custodially
detained in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or has knowledge of facts or circumstances to the effect
that it is reasonably likely that any aspect of its operations is in actual or
probable violation of any Anti-Terrorism Law.

Required Lenders shall mean: (i) if there exists fewer than three (3) Lenders,
all Lenders (other than any Defaulting Lenders), or (ii) if there exists three
(3) or more Lenders, Lenders (other than any Defaulting Lender) having more than
50% of the aggregate outstanding amount of the Term Loans.

Resolution Authority means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

Revolving Credit Agreement shall mean that certain Credit Agreement, dated as of
the Revolving Credit Agreement Closing Date, by and among the Borrowers, certain
of the Lenders, and PNC, as administrative agent for such Lenders, pursuant to
which such Lenders made available to the Borrowers and certain affiliated
entities a revolving credit facility in the amount of $1,300,000,000, as the
same may from time to time be amended, supplemented, restated or otherwise
modified from time to time. The Liens (if any) securing the Revolving Credit
Agreement shall be pari passu with the Liens (if any) securing all other
Obligations under this Agreement and the other Loan Documents.

 

20



--------------------------------------------------------------------------------

Revolving Credit Agreement Closing Date shall mean October 31, 2018.

RPM Netherlands shall have the meaning specified in the introductory paragraph.

Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

Senior Officer shall mean the chief executive officer, president, chief
financial officer, chief operating officer or treasurer of the Company.

Significant Subsidiary shall mean at any time any Subsidiary of the Company,
except Subsidiaries of the Company which, if aggregated and considered as a
single Subsidiary at the time of occurrence with respect to such Subsidiaries of
any event or condition of the kind described in Section 9.1.11 [Relief
Proceedings] or Section 9.1.7 [Inability to Pay Debts] would not meet the
definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the Securities and Exchange Commission; provided that for
purposes of Section 8.1.1 [Preservation of Existence, Etc.] only, “Significant
Subsidiary” shall mean at any time any Subsidiary which would meet the
definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the Securities and Exchange Commission.

Solvent shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. and its successors.

Statements shall have the meaning specified in Section 6.1.8 [Information].

 

21



--------------------------------------------------------------------------------

Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.

Supported QFC shall have the meaning assigned to it in Section 12.15
[Acknowledgement Regarding Any Supported QFCs].

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

Term Loan shall mean any portion of Domestic Term Loan or Foreign Term Loan;
Term Loans shall mean, collectively, Domestic Term Loan and Foreign Term Loan.

Term Loan Commitment shall mean, as to any Lender at any time, the amount of
such Lender’s Domestic Term Loan Commitments and Foreign Term Loan Commitments,
and Term Loan Commitments shall mean the aggregate Domestic Term Loan
Commitments and Foreign Term Loan Commitments of all of the Lenders.

UK Financial Institution means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

UK Resolution Authority means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

Unencumbered Cash shall mean cash and Cash Equivalents of the Borrowers and
their Consolidated Subsidiaries which are not subject to any Lien other than
non-consensual Permitted Liens which do not restrict use of the cash or Cash
Equivalents by the Borrowers and their Consolidated Subsidiaries.

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

U.S. Special Resolution Regimes shall have the meaning assigned to it in
Section 12.15 [Acknowledgement Regarding Any Supported QFCs].

 

22



--------------------------------------------------------------------------------

U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].

Withholding Agent shall mean any Borrower and the Administrative Agent.

Write-Down and Conversion Powers means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(iv) reference to any Person includes such Person’s successors and assigns;
(v) reference to any agreement, including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall constitute references to Eastern Time.

1.3 Divisions of LLCs. Any reference herein to a merger, transfer, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

 

23



--------------------------------------------------------------------------------

1.4 Accounting Principles; Changes in GAAP. Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate), and all accounting or financial terms shall
have the meanings ascribed to such terms by GAAP; provided, however, that all
accounting terms used in Section 8.2 [Negative Covenants] and all defined terms
used in the definition of any accounting term used in Section 8.2 [Negative
Covenants] shall have the meaning given to such terms (and defined terms) under
GAAP as in effect on the date hereof applied on a basis consistent with those
used in preparing Statements referred to in clause (b)(i) of Section 6.1.8
[Information]. Notwithstanding the foregoing, if a Borrower notifies the
Administrative Agent in writing that a Borrower wishes to amend any provision
hereof to eliminate the effect of any change in GAAP occurring after the Closing
Date on the operation of such provision (or if the Administrative Agent notifies
the Borrowers in writing that the Required Lenders wish to amend any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratios or requirements to preserve the original intent
thereof in light of such change in GAAP or in the application thereof (subject
to the approval of the Required Lenders); provided that, until so amended, such
provision(s) shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice is
withdrawn or such provision(s) amended in accordance herewith, and the Borrowers
shall provide to the Administrative Agent, when they deliver their financial
statements pursuant to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2
[Annual Financial Statements] of this Agreement, such reconciliation statements
as shall be reasonably requested by the Administrative Agent. Notwithstanding
any other provision hereof, any obligations relating to a lease that was
accounted for by the Company or any of its Consolidated Subsidiaries in
accordance with GAAP as an operating lease as of the Revolving Credit Agreement
Closing Date (without giving effect to the phase-in of the effectiveness of any
amendments to GAAP that have been adopted as of the date of this Agreement) and
any operating lease entered into after the Revolving Credit Agreement Closing
Date by the Company or any of its Consolidated Subsidiaries that would under
GAAP as in effect on the Revolving Credit Agreement Closing Date (without giving
effect to the phase-in of the effectiveness of any amendments to GAAP that have
been adopted as of the date of this Agreement) have been accounted for as an
operating lease shall be accounted for as obligations relating to an operating
lease and not as capital lease or Indebtedness obligations (other than for
purposes of the preparation and delivery of financial statements).

1.5 LIBOR Notification. Section 4.9 [Successor Euro-Rate Index] of this
Agreement provides a mechanism for determining an alternative rate of interest
in the event that the London interbank offered rate is no longer available or in
certain other circumstances. The Administrative Agent does not warrant or accept
any responsibility for and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “Euro-Rate” or with respect to
any alternative or successor rate thereto, or replacement rate therefor.

 

24



--------------------------------------------------------------------------------

2. TERM LOAN FACILITY

2.1 Term Loan Commitments.

2.1.1 Domestic Term Loan Commitments. Subject to the terms and conditions hereof
and relying upon the representations and warranties herein set forth, each
Lender severally agrees to make a term loan (the “Domestic Term Loan”) to the
Domestic Borrower on the Closing Date in such principal amount as the Domestic
Borrower shall request up to, but not exceeding, such Lender’s Domestic Term
Loan Commitment.

2.1.2 Foreign Term Loan Commitments. Subject to the terms and conditions hereof
and relying upon the representations and warranties herein set forth, each
Lender severally agrees to make a term loan (the “Foreign Term Loan”) to the
Foreign Borrower on the Closing Date in such principal amount as the Foreign
Borrower shall request up to, but not exceeding, such Lender’s Foreign Term Loan
Commitment.

2.2 Nature of Lenders’ Obligations with Respect to Term Loans. The obligations
of each Lender to make Term Loans to the Borrowers shall be in the proportion
that such Lender’s Term Loan Commitment bears to the Term Loan Commitments of
all Lenders to the Borrowers, but each Lender’s Term Loan to the Borrowers shall
never exceed its Term Loan Commitment. The obligations of each Lender hereunder
are several. The failure of any Lender to make a Term Loan shall not relieve any
other Lender of its obligations to make a Term Loan nor shall it impose any
additional liability on any other Lender hereunder. The Lenders shall have no
obligation to make Term Loans hereunder after the Closing Date. The Term Loan
Commitments are not revolving credit commitments, and the Borrowers shall not
have the right to borrow, repay and reborrow pursuant to Section 2.1 [Term Loan
Commitments].

2.3 Repayment of Term Loans. Principal on the Term Loans shall be payable as one
installment with all remaining principal on the Term Loans, to the extent not
previously paid, due and payable on the Maturity Date.

2.4 Loan Requests.

2.4.1 Loan Requests. Except as otherwise provided herein, the Borrowers may from
time to time prior to the Maturity Date request the Lenders to renew or convert
the Interest Rate Option applicable to existing Term Loans pursuant to
Section 4.2 [Interest Periods], by delivering to the Administrative Agent, not
later than 12:00 noon, (i) three (3) Business Days prior to the proposed
Borrowing Date with respect to the conversion to or the renewal of the Euro-Rate
Option for any Loans; and (ii) the same Business Day of the proposed Borrowing
Date with respect to the last day of the preceding Interest Period with respect
to the conversion to the Base Rate Option for any Loan, of a duly completed
request therefor substantially in the form of Exhibit 2.4.1 or a request by
telephone immediately confirmed in writing by letter, facsimile or telex in such
form (each, a “Loan Request”), it being understood that the Administrative Agent
may rely on the authority of any individual making such a telephonic request
without the necessity of receipt of such written confirmation. Each Loan Request
shall be irrevocable and shall specify the aggregate amount of the proposed
Loans comprising each Borrowing Tranche, and, if applicable, the Interest
Period, which

 

25



--------------------------------------------------------------------------------

amount shall be in (x) integral multiples of $1,000,000 and not less than
$5,000,000 for each Borrowing Tranche under the Euro-Rate Option, and
(y) integral multiples of $500,000 and not less than $1,000,000 for each
Borrowing Tranche under the Base Rate Option. Each Lender may, at its option,
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect in any manner the obligation of such Borrower to repay such Loan in
accordance with the terms of this Agreement.

2.5 [Reserved].

2.6 Notes. The Obligation of the Domestic Borrower and the Foreign Borrower to
repay the aggregate unpaid principal amount of the Domestic Term Loans and the
Foreign Term Loans, respectively, made to each of them by each Lender, together
with interest thereon, shall be evidenced by a Domestic Borrower term Note and a
Foreign Borrower term Note, respectively, dated the Closing Date payable to the
order of such Lender in a face amount equal to the Domestic Term Loan Commitment
and the Foreign Term Loan Commitment, respectively, of such Lender.

2.7 Use of Proceeds. The proceeds of the Loans shall be used (i) to refinance
existing indebtedness for borrowed money and (ii) to finance the payment of fees
and expenses related to clause (i).

2.8 [Reserved].

2.9 [Reserved].

2.10 [Reserved].

2.11 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender: the
Commitment and outstanding Loans of such Defaulting Lender shall not be included
in determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 12.1 [Modifications, Amendments or Waivers]); provided, that
this Section 2.11 shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender directly affected thereby.

3. [RESERVED]

4. INTEREST RATES

4.1 Interest Rate Options. The Borrowers shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by them from the
Base Rate Option or Euro-Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement; provided
that the Borrowers may select different Interest Rate Options and different
Interest Periods to apply simultaneously to the Loans comprising different

 

26



--------------------------------------------------------------------------------

Borrowing Tranches and may convert to or renew one or more Interest Rate Options
with respect to all or any portion of the Loans comprising any Borrowing
Tranche; provided further that there shall not be at any one time outstanding
(i) more than three (3) Borrowing Tranches for the Domestic Term Loan in the
aggregate among all of the Domestic Term Loans and (ii) more than three
(3) Borrowing Tranches for the Foreign Term Loan in the aggregate among all of
the Foreign Term Loans and provided further that if an Event of Default or
Potential Default exists and is continuing, the Borrowers may not request,
convert to, or renew the Euro-Rate Option for any Loans and the Required Lenders
may demand that all existing Borrowing Tranches bearing interest under the
Euro-Rate Option shall be converted immediately to the Base Rate Option, subject
to the obligation of the Borrowers to pay any indemnity under Section 5.10
[Indemnity] in connection with such conversion. If at any time the designated
rate applicable to any Loan made by any Lender exceeds such Lender’s highest
lawful rate, the rate of interest on such Lender’s Loan shall be limited to such
Lender’s highest lawful rate.

4.1.1 Term Loan Interest Rate Options. Subject to Section 4.3 [Interest After
Default], the Borrowers shall have the right to select from the following
Interest Rate Options applicable to the Term Loans:

(i) Term Loan Base Rate Option: A fluctuating rate per annum equal to the Base
Rate plus the Applicable Margin, such interest rate to change automatically from
time to time effective as of the effective date of each change in the Base Rate;
or

(ii) Term Loan Euro-Rate Option: A rate per annum equal to the Euro-Rate plus
the Applicable Margin.

4.1.2 Rate Calculations; Rate Quotations. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Daily LIBOR
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365 or 366 day year). A Borrower may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.

4.2 Interest Periods. At any time when the Borrowers shall select, convert to or
renew a Euro-Rate Option, the applicable Borrower shall notify the
Administrative Agent thereof by delivering a Loan Request to the Administrative
Agent at least three (3) Business Days prior to the effective date of such
Euro-Rate Option. The notice shall specify an Interest Period during which such
Interest Rate Option shall apply. Notwithstanding the preceding sentence, the
following provisions shall apply to any selection of, renewal of, or conversion
to a Euro-Rate Option:

4.2.1 Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
Euro-Rate Option shall be in integral multiples of $1,000,000 and not less than
$5,000,000; and

 

27



--------------------------------------------------------------------------------

4.2.2 Renewals. In the case of the renewal of a Euro-Rate Option at the end of
an Interest Period, the first day of the new Interest Period shall be the last
day of the preceding Interest Period, without duplication in payment of interest
for such day, or such other day as agreed to by the Administrative Agent and the
Company.

4.3 Interest After Default. To the extent permitted by Law, upon the occurrence
of an Event of Default and until such time such Event of Default shall have been
cured or waived, at the discretion of the Administrative Agent or upon written
demand by the Required Lenders to the Administrative Agent:

4.3.1 Interest Rate. The rate of interest for each Loan otherwise applicable
pursuant to Section 4.1 [Interest Rate Options] shall be increased by 2.0% per
annum;

4.3.2 Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable to Term Loans under the Base Rate Option plus an additional 2.0% per
annum from the time such Obligation becomes due and payable and until it is Paid
In Full; and

4.3.3 Acknowledgment. The Borrowers acknowledge that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrowers upon demand by
Administrative Agent.

4.4 Rates Unascertainable; Illegality; Increased Costs; Deposits Not Available.

4.4.1 Unascertainable. If on any date on which a Euro-Rate would otherwise be
determined, the Administrative Agent shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such Euro-Rate,
or

(ii) a contingency has occurred which materially and adversely affects the
London interbank market relating to the Euro-Rate,

then the Administrative Agent shall have the rights specified in Section 4.4.4
[Administrative Agent’s and Lender’s Rights].

4.4.2 Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:

(i) the making, maintenance or funding of any Loan to which a Euro-Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law),

(ii) such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

 

28



--------------------------------------------------------------------------------

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a Euro-Rate Option applies, respectively, are not available to such Lender
with respect to such Loan, or to banks generally, in the interbank eurodollar
market,

then the Administrative Agent shall have the rights specified in Section 4.4.4
[Administrative Agent’s and Lender’s Rights].

4.4.3 [Reserved].

4.4.4 Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrowers thereof, in the case of
an event specified in Section 4.4.2 [Illegality; Increased Costs; Deposits Not
Available] above, such Lender shall promptly so notify the Administrative Agent
and endorse a certificate to such notice as to the specific circumstances of
such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrowers. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Lenders, in the case of such notice
given by the Administrative Agent, or (B) such Lender, in the case of such
notice given by such Lender, to allow the Borrowers to select, convert to or
renew a Euro-Rate Option or shall be suspended until the Administrative Agent
shall have later notified the Borrowers, or such Lender shall have later
notified the Administrative Agent, of the Administrative Agent’s or such
Lender’s, as the case may be, determination that the circumstances giving rise
to such previous determination no longer exist. If at any time the
Administrative Agent makes a determination under Section 4.4.1 [Unascertainable]
and the Borrowers have previously notified the Administrative Agent of their
selection of, conversion to or renewal of a Euro-Rate Option and such Interest
Rate Option has not yet gone into effect, such notification shall be deemed to
provide for selection of, conversion to or renewal of the Base Rate Option
otherwise available with respect to such Loans. If any Lender notifies the
Administrative Agent of a determination under Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrowers shall, subject to the
Borrowers’ indemnification Obligations under Section 5.10 [Indemnity], as to any
Loan of the Lender to which a Euro-Rate Option applies, on the date specified in
such notice either (i) convert such Loan to the Base Rate Option otherwise
available with respect to such Loan, or (ii) prepay such Loan in accordance with
Section 5.6 [Voluntary Prepayments]. Absent due notice from the Borrowers of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date.

4.5 Selection of Interest Rate Options. If a Borrower fails to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the Euro-Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], such Borrower shall be deemed to have renewed such Borrowing Tranche
under the Euro-Rate Option, as applicable to Term Loans commencing upon the last
day of the existing Interest Period.

4.6 [Reserved].

 

29



--------------------------------------------------------------------------------

4.7 [Reserved].

4.8 [Reserved].

4.9 Successor Euro-Rate Index.

(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, if the Administrative Agent determines that a Benchmark
Transition Event or an Early Opt-in Event has occurred, the Administrative Agent
and the Borrowers may amend this Agreement to replace the Euro-Rate with a
Benchmark Replacement; and any such amendment will become effective at 5:00 p.m.
New York City time on the fifth (5th) Business Day after the Administrative
Agent has provided such proposed amendment to all Lenders, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Required Lenders. Until the
Benchmark Replacement is effective, each advance, conversion and renewal of a
Loan under the Euro-Rate Option will continue to bear interest with reference to
the Euro-Rate; provided however, during a Benchmark Unavailability Period
(i) any pending selection of, conversion to or renewal of a Loan bearing
interest under the Euro-Rate Option that has not yet gone into effect shall be
deemed to be a selection of, conversion to or renewal of the Base Rate Option
with respect to such Loan, (ii) all outstanding Loans bearing interest under the
Euro-Rate Option shall automatically be converted to the Base Rate Option at the
expiration of the existing Interest Period (or sooner, if Administrative Agent
cannot continue to lawfully maintain such affected Loan under the Euro-Rate
Option) and (iii) the component of the Base Rate based upon the Euro-Rate will
not be used in any determination of the Base Rate.

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(c) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrowers and the Lenders of (i) the
implementation of any Benchmark Replacement, (ii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iii) the commencement of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by the Administrative Agent or the Lenders pursuant to this
Section 4.9 including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 4.9.

 

30



--------------------------------------------------------------------------------

(d) Certain Defined Terms. As used in this Section 4.9:

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Administrative Agent and the Borrowers giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to the Euro-Rate for U.S. dollar-denominated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Euro-Rate with an alternate benchmark rate for each applicable Interest Period,
the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Borrowers (a) giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Euro-Rate with the applicable Benchmark Replacement
(excluding such spread adjustment) by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
such replacement of the Euro-Rate for U.S. dollar-denominated credit facilities
at such time and (b) which may also reflect adjustments to account for (i) the
effects of the transition from the Euro-Rate to the Benchmark Replacement and
(ii) yield- or risk-based differences between the Euro-Rate and the Benchmark
Replacement.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Euro-Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Euro-Rate permanently or indefinitely ceases to provide the Euro-Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

31



--------------------------------------------------------------------------------

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Euro-Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the Euro-Rate announcing that such administrator has ceased or
will cease to provide the Euro-Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the Euro-Rate;

(2) a public statement or publication of information by a Governmental Authority
having jurisdiction over the Administrative Agent, the regulatory supervisor for
the administrator of the Euro-Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the Euro-Rate,
a resolution authority with jurisdiction over the administrator for the
Euro-Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the Euro-Rate, which states that the
administrator of the Euro-Rate has ceased or will cease to provide the Euro-Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Euro-Rate; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Euro-Rate or a Governmental Authority
having jurisdiction over the Administrative Agent announcing that the Euro-Rate
is no longer representative.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Euro-Rate
and solely to the extent that the Euro-Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the Euro-Rate for all purposes hereunder in accordance with Section 4.9
and (y) ending at the time that a Benchmark Replacement has replaced the
Euro-Rate for all purposes hereunder pursuant to Section 4.9.

“Early Opt-in Event” means a determination by the Administrative Agent that U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in this Section 4.9, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Euro-Rate.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

5. PAYMENTS

5.1 Payments. All payments and prepayments to be made in respect of principal,
interest, Administrative Agent’s Fee or other fees or amounts due from the
Borrowers hereunder shall be payable prior to 1:00 p.m. on the date when due
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Borrowers, and without set-off, counterclaim or
other deduction of any nature, and an action therefor shall immediately accrue.
Such payments shall be made to the Administrative Agent at the Principal Office
for the ratable accounts of the Lenders with respect to the Term Loans in U.S.
Dollars and in immediately available funds, and the Administrative Agent shall
promptly distribute such

 

32



--------------------------------------------------------------------------------

amounts to the Lenders in immediately available funds; provided that in the
event payments are received by 1:00 p.m. by the Administrative Agent with
respect to the Loans and such payments are not distributed to the Lenders on the
same day received by the Administrative Agent, the Administrative Agent shall
pay the Lenders interest at the Federal Funds Effective Rate with respect to the
amount of such payments for each day held by the Administrative Agent and not
distributed to the Lenders. The Administrative Agent’s and each Lender’s
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement. The
Administrative Agent may (but shall not be obligated to) debit the amount of any
such payment which is not made by such time to any ordinary deposit account of
the applicable Borrower with the Administrative Agent.

5.2 Pro Rata Treatment of Lenders. The borrowing of the Term Loans shall be
allocated to each Lender according to its Ratable Share, and each selection of,
conversion to or renewal of any Interest Rate Option and each payment or
prepayment by the Borrowers with respect to principal, interest, or other fees
(but excluding the Administrative Agent’s Fee) or amounts due from the Borrowers
hereunder to the Lenders with respect to the Commitments and Loans, shall
(except as otherwise may be provided with respect to a Defaulting Lender and
except as provided in Section 4.4.4 [Administrative Agent’s and Lender’s Rights]
in the case of an event specified in Section 4.4 [Euro-Rate Unascertainable;
Etc.], 5.6.2 [Replacement of a Lender] or 5.8 [Increased Costs]) be payable
ratably among the Lenders entitled to such payment in accordance with the amount
of principal, interest, and other fees or amounts then due or payable such
Lenders as set forth in this Agreement.

5.3 Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff, counterclaim or banker’s lien, by receipt of voluntary payment, by
realization upon security, or by any other non-pro rata source, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii) the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Borrowers pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrowers or any
Consolidated Subsidiary thereof (as to which the provisions of this Section 5.3
shall apply).

 

33



--------------------------------------------------------------------------------

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Borrower in the amount of
such participation.

5.4 Presumptions by Administrative Agent. Unless the Administrative Agent shall
have received notice from the Borrowers prior to the date on which any payment
is due to the Administrative Agent for the account of the Lenders hereunder that
the Borrowers will not make such payment, the Administrative Agent may assume
that the Borrowers have made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders, as the
case may be, the amount due. In such event, if the Borrowers have not in fact
made such payment, then each of the Lenders, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

5.5 Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the Euro-Rate Option applies shall be due and payable on the last
day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on the principal amount of each Loan or other monetary Obligation shall
be due and payable on demand after such principal amount or other monetary
Obligation becomes due and payable (whether on the stated Maturity Date, upon
acceleration or otherwise).

5.6 Voluntary Prepayments.

5.6.1 Right to Prepay. Each Borrower shall have the right at their option from
time to time to prepay the Loans in whole or part without premium or penalty
(except as provided in Section 5.6.2 [Replacement of a Lender] below, in
Section 5.8 [Increased Costs] and Section 5.10 [Indemnity]). Whenever any
Borrower desires to prepay any part of the Loans, such Borrower shall provide a
prepayment notice to the Administrative Agent by 1:00 p.m. at least one
(1) Business Day prior to the date of prepayment of the Term Loans, setting
forth the following information:

(i) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(ii) a statement indicating the application of the prepayment between the
Domestic Term Loans and the Foreign Term Loans;

(iii) a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the Euro-Rate Option
applies; and

 

34



--------------------------------------------------------------------------------

(iv) the total principal amount of such prepayment, which shall be equal to
(i) in the case of any Base Rate Loan, $1,000,000, with minimum increments
thereafter of $500,000 and (ii) in the case of any Euro-Rate Loan, $5,000,000,
with minimum increments thereafter of $1,000,000 (prepayments of Loans with
different Interest Rate Options or Interest Periods shall be deemed separate
prepayments for the purposes of the foregoing).

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made. All Term Loan
prepayments permitted pursuant to this Section 5.6.1 [Right to Prepay] shall be
applied to the unpaid installments of principal of the Term Loans in the inverse
order of scheduled maturities. Except as provided in Section 4.4.4
[Administrative Agent’s and Lender’s Rights], if the Borrowers prepay a Loan but
fails to specify (a) the applicable Borrowing Tranche which the Borrowers are
prepaying, the prepayment shall be applied (i) first to Term Loans to which the
Base Rate Option applies, (ii) then to Term Loans to which the Euro-Rate Option
applies or (b) between Domestic Term Loans or Foreign Term Loans, the prepayment
shall be applied pro rata among the Term Loans. Any prepayment hereunder shall
be subject to the Borrowers’ Obligation to indemnify the Lenders under
Section 5.10 [Indemnity].

5.6.2 Replacement of a Lender. In the event any Lender (a) gives notice under
Section 4.4 [Euro-Rate Unascertainable, Etc.], (b) requests compensation under
Section 5.8 [Increased Costs], or requires the Borrowers to pay any Indemnified
Taxes or additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.9 [Taxes], (c) is a Defaulting Lender,
(d) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (e) is a Non-Consenting Lender referred to in
Section 12.1 [Modifications, Amendments or Waivers], then in any such event the
Borrowers may, at their sole effort and expense, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to
Sections 5.8 [Increased Costs] or 5.9 [Taxes]) and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 12.8 [Successors and Assigns];

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 5.10 [Indemnity]) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.8 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.9 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and

 

35



--------------------------------------------------------------------------------

(iv) such assignment does not conflict with applicable Law.

Solely with respect to circumstances described in Sections 5.6.2(i) through
5.6.2(iii), a Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

5.6.3 Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.8.1 [Increased Costs Generally], or the Borrowers
are or will be required to pay any Indemnified Taxes or additional amounts to
any Lender or any Official Body for the account of any Lender pursuant to
Section 5.9 [Taxes], then such Lender shall (at the request of the Borrowers)
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.8 [Increased Costs] or Section 5.9
[Taxes], as the case may be, in the future, and (ii) would not subject such
Lender to any material unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

5.7 Judgment Currency.

5.7.1 Currency Conversion Procedures for Judgments. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
or under a Note in any currency (the “Original Currency”) into another currency
(the “Other Currency”), the parties hereby agree, to the fullest extent
permitted by Law, that the rate of exchange used shall be that at which in
accordance with normal lending procedures the Administrative Agent could
purchase the Original Currency with the Other Currency after any premium and
costs of exchange on the Business Day preceding that on which final judgment is
given.

5.7.2 Indemnity in Certain Events. The obligation of the Borrowers in respect of
any sum due from the Borrowers to any Lender hereunder shall, notwithstanding
any judgment in an Other Currency, whether pursuant to a judgment or otherwise,
be discharged only to the extent that, on the Business Day following receipt by
any Lender of any sum adjudged to be so due in such Other Currency, such Lender
may in accordance with normal lending procedures purchase the Original Currency
with such Other Currency. If the amount of the Original Currency so purchased is
less than the sum originally due to such Lender in the Original Currency, the
Borrowers agree, as a separate obligation and notwithstanding any such judgment
or payment, to indemnify such Lender against such loss. If the amount of the
Original Currency so purchased is greater than the sum originally due to such
Lender in the Original Currency, such Lender agrees to return the amount of any
excess to the Borrowers (or to any other Person who may be entitled thereto
under applicable Law).

 

36



--------------------------------------------------------------------------------

5.8 Increased Costs.

5.8.1 Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement which is addressed separately in this
Section 5.8);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, or to reduce the amount of any sum received
or receivable by such Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or other
Recipient, the Borrowers will pay to such Lender or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

5.8.2 Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrowers will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

5.8.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Sections 5.8.1 [Increased Costs Generally] or 5.8.2 [Capital
Requirements] and setting forth in reasonable detail the calculations necessary
to determine such amount or amounts, and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

37



--------------------------------------------------------------------------------

5.8.4 Delay in Requests. Each Lender agrees to promptly give the Borrowers
notice of any demand for compensation pursuant to this Section 5.8 [Increased
Costs]. Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section 5.8 [Increased Costs] for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

5.8.5 Additional Reserve Requirements. The Borrowers shall pay to each Lender
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits, additional interest on the unpaid principal amount of each Loan under
the Euro-Rate Option equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), and (ii) as long as
such Lender shall be required to comply with any reserve ratio requirement under
Regulation D or under any similar, successor or analogous requirement of the
Board of Governors of the Federal Reserve System (or any successor) or any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Loans under the Euro-Rate
Option, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided that in each case the Borrowers shall
have received at least ten days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice ten days prior to the relevant Payment Date, such additional
interest or costs shall be due and payable ten days from receipt of such notice.

5.9 Taxes.

5.9.1 FATCA. For purposes of this Section 5.9 [Taxes], the term “applicable Law”
includes FATCA.

5.9.2 Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be without deduction or
withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

38



--------------------------------------------------------------------------------

5.9.3 Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay to
the relevant Official Body in accordance with applicable Law, or at the option
of the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

5.9.4 Indemnification by the Borrowers. The Borrowers shall jointly and
severally indemnify each Recipient, within thirty (30) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.9 [Taxes]) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to the Borrowers by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

5.9.5 Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Borrowers to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.8.4 [Participations] relating to the maintenance of a
Participant Register, and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.9.5 [Indemnification by the
Lenders].

5.9.6 Evidence of Payments. As soon as practicable after any payment of Taxes by
any Borrower to an Official Body pursuant to this Section 5.9 [Taxes], such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

39



--------------------------------------------------------------------------------

5.9.7 Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7.1(ii)(A), 5.9.7.1(ii)(B) and 5.9.7.1(iv)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. If any Foreign Lender fails to comply with the provisions in
this Section 5.9, then the Borrowers shall not have any obligation to increase
the sum payable to such Lender pursuant to Section 5.9 [Taxes] or to indemnify
such Lender pursuant to this Section 5.9 for Taxes (included related penalties,
interest and expenses) imposed by the United States or any political subdivision
thereof.

(ii) Without limiting the generality of the foregoing, with regard to the
Domestic Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Domestic Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Domestic Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not (A) a “bank” within

 

40



--------------------------------------------------------------------------------

the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Domestic Borrower within the meaning of Section 881(c)(3)(B) of the Code,
or (C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(B) or
Exhibit 5.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(D) on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Domestic Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Domestic Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Domestic Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Domestic Borrower and the
Administrative Agent in writing of its legal inability to do so.

5.9.8 Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount

 

41



--------------------------------------------------------------------------------

equal to such refund (but only to the extent of indemnity payments made under
this Section 5.9 [Taxes] with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Official Body
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body. Notwithstanding anything
to the contrary in this Section 5.9.8 [Treatment of Certain Refunds], in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.9.8 [Treatment of Certain Refunds]
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

5.9.9 Survival. Each party’s obligations under this Section 5.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.

5.9.10 Lenders’ Cooperation in Tax Matters. Promptly upon request by the
Administrative Agent, at the Borrowers’ expense, each of the Lenders agrees to
cooperate in completing any procedural formalities necessary for any Borrower to
obtain authorization to make any payments under this Agreement without any
deduction or withholding for or on account of taxes from a payment under a Loan
Document.

5.10 Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs] or Section 5.9 [Taxes], the Borrowers shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Lender sustains or incurs as a consequence of any:

(i) payment, prepayment, conversion or renewal of any Loan to which a Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due), or any
voluntary prepayment without the required notice,

(ii) attempt by any Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.4 [Loan
Requests] or Section 4.2 [Interest Periods] or notice relating to prepayments
under Section 5.6 [Voluntary Prepayments], or

 

42



--------------------------------------------------------------------------------

(iii) default by any Borrower in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document, including
any failure of the Borrowers to pay when due (by acceleration or otherwise) any
principal, interest or any other amount due hereunder.

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowers of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.

6. REPRESENTATIONS AND WARRANTIES

6.1 Representations and Warranties. The Borrowers, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:

6.1.1 Organization and Qualification; Power and Authority; Compliance With Laws;
Title to Properties; Event of Default. Each of the Company and its Consolidated
Subsidiaries (i) is a corporation, partnership or limited liability company (or
foreign jurisdictional equivalent) duly organized or formed, as applicable,
validly existing and in good standing under the laws of its jurisdiction of
organization or formation, as applicable, (ii) has all requisite corporate,
partnership or limited liability company (or foreign equivalent) power, and has
all governmental licenses, authorizations, consents and approvals necessary to
own its assets and carry on its business as now being or as proposed to be
conducted, except in the case of such licenses, authorizations, consents and
approvals, where the failure to obtain them would not have a Material Adverse
Effect; and (iii) is duly licensed or qualified and in good standing (or foreign
jurisdictional equivalent) in each jurisdiction where such licensing or
qualification is required, except where the failure to be licensed, qualified or
in good standing will not result in a Material Adverse Effect. No Event of
Default or Potential Default exists or is continuing.

6.1.2 Consolidated Subsidiaries and Owners; Investment Companies. Schedule 6.1.2
is a complete and correct list, as of the date of this Agreement, of all
Consolidated Subsidiaries of the Company and of all Investments held by the
Company or any of its Consolidated Subsidiaries in any material joint venture or
other similar Person. The Certificates of Beneficial Ownership executed and
delivered to the Administrative Agent and the Lenders on or prior to the date of
this Agreement are true and correct as of the date hereof. The Company owns,
free and clear of Liens, all outstanding shares or other equity interests of its
Consolidated Subsidiaries and all such shares or other equity interests are
validly issued, fully paid and non-assessable (except in the case of RPM Canada
Company, an unlimited company formed under the laws of Nova Scotia) and the
Company (or the respective Consolidated Subsidiary of the Company) also owns,
free and clear of Liens, all such Investments.

 

43



--------------------------------------------------------------------------------

6.1.3 Corporate Action. Each Borrower has all necessary corporate, partnership
or limited liability company (or foreign equivalent) power, as applicable, and
authority to execute, deliver and perform its obligations under the Loan
Documents to which it is a party; the execution, delivery and performance by
each Borrower of the Loan Documents to which it is a party have been duly
authorized by all necessary corporate, partnership or limited liability company
(or foreign equivalent) action, as applicable; and this Agreement has been duly
and validly executed and delivered by each Borrower and constitutes the legal,
valid and binding obligation of such Borrower and, on the Closing Date, each of
the other Loan Documents to which the Borrowers are to be a party will
constitute their legal, valid and binding obligation, in each case enforceable
in accordance with their terms, except as the enforceability thereof may be
limited by bankruptcy, insolvency, reorganization or moratorium or other similar
laws relating to the enforcement or creditors’ rights generally and by general
equitable principles.

6.1.4 No Breach. Neither the execution and delivery of this Agreement or the
other Loan Documents by any Borrower nor the consummation of the transactions
herein or therein contemplated or compliance with the terms and provisions
hereof or thereof by any of them will conflict with, constitute a breach of, or
require any consent under, the Organizational Documents of the Company or any of
its Consolidated Subsidiaries, or any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or any Loan Document or other material agreement or instrument
(including the Revolving Credit Agreement) to which the Company or any of its
Consolidated Subsidiaries is a party or by which it is bound or to which it is
subject, or constitute a default under any such material agreement or instrument
(including the Revolving Credit Agreement), or result in the creation or
imposition of any Lien upon any of the revenues or assets of the Company or any
of its Consolidated Subsidiaries pursuant to the terms of any such agreement or
instrument.

6.1.5 Litigation. Except as disclosed in the Disclosure Documents, there are no
legal or arbitral proceedings or any proceedings by or before any governmental
or regulatory authority or agency, now pending or, to the knowledge of the
Company, threatened against or affecting the Company or any Consolidated
Subsidiary of such the Company which could reasonably be expected to have a
Material Adverse Effect or which in any manner draws into question the validity
of any material provision of any Loan Document. The disclosure of litigation to
the Lenders pursuant to this Section does not necessarily mean that such
litigation is of the type described in this Section or that the Company believes
that such litigation has any merit whatsoever.

6.1.6 Approvals. Each of the Company and its Consolidated Subsidiaries has
obtained all material authorizations, approvals and consents of, and has made
all filings and registrations with, any governmental or regulatory authority or
agency and any third party necessary for the execution, delivery or performance
by it of any Loan Document to which it is a party, or for the validity or
enforceability thereof.

 

44



--------------------------------------------------------------------------------

6.1.7 Margin Stock. None of the Company or any Consolidated Subsidiaries of the
Company engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or which is inconsistent with the provisions of the regulations
of the Board of Governors of the Federal Reserve System. None of the Borrowers
or any Consolidated Subsidiary of any Borrower holds or intends to hold margin
stock in such amounts that more than 25% of the reasonable value of the assets
of any Borrower or any Consolidated Subsidiary of any Borrower are or will be
represented by margin stock.

6.1.8 Information.

(a) Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Lender in connection herewith or therewith, contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading.

(b) Without limiting the generality of paragraph (a):

(i) The audited consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of May 31, 2019 and the audited consolidated statements of
income, shareholders’ equity and cash flows for the fiscal year ended May 31,
2019 (collectively, the “Statements”) have been prepared in accordance with GAAP
consistently applied. The Statements fairly present the financial position of
the Company and its Consolidated Subsidiaries as of May 31, 2019 and the results
of their operation and their cash flows for the fiscal year ended May 31, 2019
in conformity with GAAP.

(ii) The unaudited balance sheet of the Company and its Consolidated
Subsidiaries as of November 30, 2019 and the unaudited consolidated statements
of income, shareholders’ equity and cash flows for the three (3) months then
ended have been prepared in accordance with GAAP consistently applied, and
fairly present the financial position of the Company and its Consolidated
Subsidiaries as of November 30, 2019 including their operations and their cash
flows for the three (3) months then ended in conformity with GAAP (subject to
normal year-end adjustments).

(iii) The Company and its Consolidated Subsidiaries did not on the date of the
balance sheet referred to in clause (i) above, and will not on the Closing Date,
have any material contingent liabilities, material liabilities for taxes,
unusual and material forward or long-term commitments or material unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in said balance sheet.

 

45



--------------------------------------------------------------------------------

(c) The Company has disclosed to the Lenders in writing any and all facts (other
than general economic or industry conditions) which have or may have a Material
Adverse Effect.

(d) Since May 31, 2019, no event has occurred and no condition has come into
existence which has had, or is reasonably likely to have, a Material Adverse
Effect.

6.1.9 Taxes. All federal, state, provincial, local and other material tax
returns required to have been filed with respect to the Company and each
Consolidated Subsidiary of the Company have been filed, and payment or adequate
provision has been made for the payment of all taxes, fees, assessments and
other governmental charges which have or may become due pursuant to said returns
or to assessments received, except to the extent that (a) such taxes, fees,
assessments and other charges are being contested in good faith by appropriate
proceedings diligently conducted and for which such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made in accordance with Section 8.1.2 [Payment of Liabilities, Including Taxes,
Etc.], or (b) those that would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. There are no material tax
disputes or contests pending as of the Closing Date which would reasonably be
expected to have a Material Adverse Effect. The charges, accruals and reserves
on the books of the Company and its Consolidated Subsidiaries in respect of
taxes and other governmental charges are, in the opinion of the Company,
adequate.

6.1.10 Ownership and Use of Properties. Each of the Company and each
Consolidated Subsidiary of the Company will have on the Closing Date and at all
times thereafter, legal title or ownership of, or the right to use pursuant to
enforceable and valid agreements or arrangements, all tangible property, both
real and personal, and all franchises, licenses, copyrights, patents and
know-how which is material to the operation of its business to be conducted.

6.1.11 Anti-Terrorism Laws; Anti-Corruptions Laws; Affected Financial
Institutions. (a) (i) None of the Borrowers nor any Subsidiary of the Borrowers,
nor to the knowledge of the Borrowers, any director, officer, employee, agent or
Affiliate of any Borrower, is a Sanctioned Person, and (ii) none of the
Borrowers nor any Subsidiary of the Borrowers, nor to the knowledge of the
Borrowers, any director, officer, employee, agent or Affiliate of any Borrower,
either in its own right or through any third party, (A) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law, (B) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (C) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

(b) The Borrowers, their respective Subsidiaries and their respective directors,
officers and employees and, to the knowledge of the Borrowers, the agents of the
Borrowers and their Subsidiaries, are in compliance with all applicable
Anti-Corruptions Laws in all material respects. The Company maintains and will
continue to maintain and enforce policies and procedures designed to promote and
achieve continued compliance with Anti-Terrorism Laws and Anti-Corruption Laws.

 

46



--------------------------------------------------------------------------------

(c) No Borrower is an Affected Financial Institution.

6.1.12 Investment Company Act. Neither the Company nor any of its Consolidated
Subsidiaries is an investment company within the meaning of the Investment
Company Act of 1940, as amended, or directly or indirectly, controlled by or
acting on behalf of any Person which is an investment company within the meaning
of said Act, and shall not become such an “investment company” or under such
“control.”

6.1.13 ERISA Compliance.

(i) Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws. Each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received from the IRS a favorable determination or opinion letter, which has not
by its terms expired, that such Pension Plan is so qualified, or such Pension
Plan is entitled to rely on an IRS advisory or opinion letter with respect to an
IRS-approved master and prototype or volume submitter plan, or a timely
application for such a determination or opinion letter is currently being
processed by the IRS with respect thereto; and, to the best knowledge of
Borrowers, nothing has occurred which would prevent, or cause the loss of, such
qualification. Borrowers and each member of the ERISA Group have made all
required contributions to each Pension Plan subject to Sections 412 or 430 of
the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Sections 412 or 430 of the Code has been made
with respect to any Pension Plan.

(ii) No ERISA Event has occurred or is reasonably expected to occur; (a) no
Pension Plan has any unfunded pension liability (i.e., excess of benefit
liabilities over the current value of that Pension Plan’s assets, determined
pursuant to the assumptions used for funding the Pension Plan for the applicable
plan year in accordance with Section 430 of the Code); (b) no Borrower nor any
member of the ERISA Group has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (c) no Borrower
nor any member of the ERISA Group has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 of
ERISA, with respect to a Multiemployer Plan; (d) no Borrower nor any member of
the ERISA Group has received notice pursuant to Section 4242(a)(1)(B) of ERISA
that a Multiemployer Plan is in reorganization and that additional contributions
are due to the Multiemployer Plan pursuant to Section 4243 of ERISA; and (e) no
Borrower nor any member of the ERISA Group has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA.

6.1.14 Environmental Matters. Except as disclosed in the Disclosure Documents,
neither the Company nor any of its Consolidated Subsidiaries has (i) failed to
obtain any permits, certificates, licenses, approvals, registrations and other
authorizations which are required under any applicable Environmental Law where
failure to have any such permit, certificate, license, approval, registration or
authorization would have a Material Adverse Effect; (ii) failed to comply with
the terms and conditions of all such permits, certificates, licenses, approvals,
registrations and authorizations, and are also in compliance with all other
limitations, restrictions, conditions, standards, prohibitions, requirements,

 

47



--------------------------------------------------------------------------------

obligations, schedules and timetables contained in any applicable Environmental
Law or in any notice or demand letter from any regulatory authority issued,
entered, promulgated or approved thereunder where failure to comply would have a
Material Adverse Effect; or (iii) failed to conduct its business so as to comply
in all respects with applicable Environmental Laws where failure to so comply
would have a Material Adverse Effect. The disclosure of any failure or alleged
failure to the Lenders pursuant to this Section does not necessarily mean that
such failure is of the type described in this Section or that any such
allegations has any merit whatsoever.

6.1.15 Solvency. On the Closing Date and after giving effect to the initial
Loans hereunder, the Company and its Consolidated Subsidiaries are Solvent.

7. CONDITIONS OF LENDING

The obligation of each Lender to make Loans hereunder is subject to the
performance by each of the Borrowers of their Obligations to be performed
hereunder at or prior to the making of any such Loans and to the satisfaction of
the following further conditions:

7.1 First Loans.

7.1.1 Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:

(i) A certificate of the Company signed by an Authorized Officer of the Company,
dated the Closing Date stating that (A) all representations and warranties of
the Borrowers set forth in this Agreement are true and correct in all material
respects, (B) the Borrowers are in compliance with each of the covenants and
conditions hereunder, (C) no Event of Default or Potential Default exists and
(D) there is no litigation or proceedings of which it is aware before any
courts, arbitrators or governmental or regulatory agencies affecting the Company
or any of its Consolidated Subsidiaries which could reasonably be expected to
have a Material Adverse Effect;

(ii) A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary or Director of each of the Borrowers, certifying as
appropriate as to: (a) all action taken by each Borrower in connection with this
Agreement and the other Loan Documents; (b) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (c) copies
of its organizational documents as in effect on the Closing Date certified by
the appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing (or foreign jurisdictional equivalent in
each jurisdiction where such certification is required) of each Borrower in each
state where organized or qualified to do business;

(iii) This Agreement and each of the other Loan Documents signed by an
Authorized Officer;

(iv) Opinions of counsel for each of the Borrowers, dated the Closing Date, each
in form and substance acceptable to the Administrative Agent and the Lenders;

 

48



--------------------------------------------------------------------------------

(v) A completed and executed Loan Request from the Borrowers in substantially
the form of Exhibit 2.5.1;

(vi) All regulatory approvals and licenses necessary for this Agreement shall
have been completed and there shall be an absence of any legal or regulatory
prohibitions or restrictions;

(vii) Lien searches in acceptable scope and with acceptable results;

(viii) An executed Certificate of Beneficial Ownership for the Foreign Borrower
in form and substance acceptable to the Administrative Agent and each Lender,
and such other documentation and other information requested by the
Administrative Agent or any Lender in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act; and

(ix) Evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect, in form and substance satisfactory to the
Administrative Agent.

7.1.2 Payment of Fees. The Borrowers shall have paid all fees payable on or
before the Closing Date as required by this Agreement, the Administrative
Agent’s Letter or any other Loan Document.

7.1.3 Due Diligence. All legal details and proceedings in connection with the
transactions contemplated by this Agreement, the Notes and all other Loan
Documents, including, but not limited to, the business, legal, accounting and
financial due diligence with respect to the Borrowers, shall be in form and
scope satisfactory to the Administrative Agent and the Lenders.

8. COVENANTS

The Borrowers, jointly and severally, covenant and agree that until Payment In
Full, the Borrowers shall comply at all times with the following covenants:

8.1 Affirmative Covenants.

8.1.1 Preservation of Existence, Etc. Each Borrower shall, and shall cause each
of its Consolidated Subsidiaries to, maintain its legal existence as a
corporation, limited partnership or limited liability company (or foreign
equivalent) and its license or qualification and good standing in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary, provided that nothing
herein shall prevent (i) the consolidation or merger (and resulting dissolution)
of any Consolidated Subsidiary of the Company into the Company so long as the
Company is the surviving corporation, (ii) the consolidation or merger of any
Consolidated Subsidiary of the Company into any other Consolidated Subsidiary of
the Company so long as, in the case of such mergers or consolidations involving
one or more Borrowers (other than the Company), a Borrower is the surviving
entity, (iii) the sale of any Consolidated Subsidiary of the Company which is
not a Significant Subsidiary, (iv) the sale of any Consolidated Subsidiary of
the Company as long as such Consolidated Subsidiary remains a Consolidated
Subsidiary of the Company, (v) the

 

49



--------------------------------------------------------------------------------

termination of corporate, partnership or limited liability company (or foreign
equivalent) existence, dissolution or abandonment by the Company of any
Consolidated Subsidiary which is a not a Significant Subsidiary, (vi) the
termination of partnership or limited liability company (or foreign equivalent)
existence or dissolution by the Company or any Consolidated Subsidiary so long
as such termination of partnership or limited liability company (or foreign
equivalent) or dissolution is effectuated between Consolidated Subsidiaries of
the Company, and (vii) any sale, lease or transfer of assets not prohibited by
Section 8.2.3 [Liquidations, Mergers, Consolidations].

8.1.2 Payment of Liabilities, Including Taxes, Etc. Each Borrower shall, and the
Company shall cause each of its Consolidated Subsidiaries to, duly pay and
discharge all material liabilities to which it is subject or which are asserted
against it, promptly as and when the same shall become due and payable,
including all material taxes, assessments and governmental charges upon it or
any of its properties, assets, income or profits, prior to the date on which
penalties attach thereto, and all material lawful claims which, if unpaid, might
become a Lien upon the property of such Borrower or such Consolidated
Subsidiary, provided that neither the Borrowers nor the Company’s Consolidated
Subsidiaries shall be required to pay any such taxes, assessments or charges,
levy or claim (a) the payment of which is being contested in good faith and by
proper proceedings if it maintains adequate reserves with respect thereto and if
such contest, proceedings and reserves have been described in a certificate of a
Senior Officer delivered to the Lenders, or (b) if the non-payment thereof could
not reasonably be expected to have a Material Adverse Effect.

8.1.3 Maintenance of Insurance. Each Borrower shall, and shall cause each of its
Consolidated Subsidiaries to, insure its properties and assets against loss or
damage by fire and such other insurable hazards as such assets are commonly
insured (including fire, extended coverage, property damage, workers’
compensation, public liability and business interruption insurance) and against
other risks (including errors and omissions) in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary.

8.1.4 Maintenance of Properties and Leases. Each Borrower shall, and shall cause
each of its Consolidated Subsidiaries to, maintain in good repair, working order
and condition (ordinary wear and tear excepted and having regard to the
condition of such properties at the time such properties were acquired by such
Borrowers) in accordance with the general practice of other businesses of
similar character and size, all of those properties useful or necessary to its
business, and from time to time, such Borrower will make or cause to be made all
appropriate repairs, renewals or replacements thereof.

8.1.5 Visitation Rights. Each Borrower shall, and shall cause each of its
Consolidated Subsidiaries to, permit any of the officers or authorized employees
or representatives of the Administrative Agent or any of the Lenders to visit
and inspect any of its properties and to examine and make excerpts from its
books and records and discuss its business affairs, finances and accounts with
its officers, all in such detail and at such times and as often as any of the
Lenders may reasonably request, provided that each Lender shall provide the
Borrowers and the Administrative Agent with reasonable notice prior to any visit
or

 

50



--------------------------------------------------------------------------------

inspection. In the event any Lender desires to conduct an audit of any Borrower,
such Lender shall make a reasonable effort to conduct such audit
contemporaneously with any audit to be performed by the Administrative Agent.
Absent an Event of Default, such visits and inspections shall be limited to one
time per year. Any Lender may accompany the Administrative Agent on such
visitation or inspection. All such inspections shall be on a Business Day during
normal business hours.

8.1.6 Keeping of Records and Books of Account. The Borrowers shall, and shall
cause each Consolidated Subsidiary of the Borrowers to, maintain and keep proper
books of record and account which enable the Company and its Consolidated
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrowers or any Consolidated Subsidiary of the Borrowers, and in which
full, true and correct entries shall be made in all material respects of all its
dealings and business and financial affairs.

8.1.7 Compliance with Laws. The Company shall, and shall cause each of its
Consolidated Subsidiaries to, comply with all applicable Laws, including all
Environmental Laws, in all respects; provided that it shall not be deemed to be
a violation of this Section 8.1.7 [Compliance with Laws] if any failure to
comply with any Law would not result in fines, penalties, remediation costs,
other similar liabilities or injunctive relief which in the aggregate would
constitute a Material Adverse Effect except where contested in good faith and by
proper proceedings if it maintains adequate reserves with respect thereto and if
such contest, proceedings and reserves have been described in a certificate of a
Senior Officer delivered to the Lenders.

8.1.8 Use of Proceeds. The Borrowers will use the proceeds of the Loans only in
accordance with Section 2.7 [Use of Proceeds] and as permitted by applicable
Law.

8.1.9 Litigation. The Company will promptly give to the Administrative Agent
(which shall promptly notify each Lender) notice in writing of all litigation
and of all legal or arbitral proceedings of which it is aware before any courts,
arbitrators or governmental or regulatory agencies affecting the Company or any
of its Consolidated Subsidiaries which could reasonably be expected to have a
Material Adverse Effect.

8.1.10 Environmental Matters. The Company will promptly give to the Lenders
notice in writing of any complaint, order citation, notice or other written
communication from any Person with respect to, or if the Company becomes aware
after due inquiry of, (i) the existence or alleged existence of a violation of
any applicable Environmental Law or Environmental Liability at, upon, under or
within any property now or previously owned, leased, operated or used by the
Company or any of its Consolidated Subsidiaries or any part thereof, or due to
the operations or activities of the Company, any Consolidated Subsidiary on or
in connection with such property or any part thereof (including receipt by the
Company or any Consolidated Subsidiary of any notice of the happening of any
event involving the Release of a reportable quantity under any applicable
Environmental Law or cleanup of any Hazardous Substance), (ii) any Release on
such property or any part thereof in a quantity that is reportable under any
applicable Environmental Law, (iii) the commencement of any cleanup pursuant to
or in accordance with any applicable Environmental Law or any Hazardous

 

51



--------------------------------------------------------------------------------

Substances on or about such property or any part thereof and (iv) any pending or
threatened proceeding for the termination, suspension or non-renewal of any
permit required under any applicable Environmental Law, in each case which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

8.1.11 Anti-Terrorism Laws; International Trade Law Compliance. (a) No Covered
Person will become a Sanctioned Person, (b) no Covered Person, either in its own
right or through any third party, will (A) have any of its assets in a
Sanctioned Country in violation in any material respect of any Anti-Terrorism
Law or in the possession, custody or control of a Sanctioned Person in violation
in any material respect of any Anti-Terrorism Law; (B) do business in or with,
or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation in any material respect of
any Anti-Terrorism Law; (C) engage in any dealings or transactions prohibited by
any Anti-Terrorism Law, (D) use the Loans to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law, or (E) use the
proceeds of the Loans, directly or indirectly, in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of Anti-Corruption Laws,
(c) the funds used to repay the Obligations will not be derived from any
activities of the Borrowers or their Subsidiaries that violate Anti-Terrorism
Laws in any material respect, (d) each Borrower and each Subsidiary of a
Borrower shall comply with all Anti-Terrorism Laws in all material respects, and
(e) the Borrowers shall promptly notify the Administrative Agent in writing upon
the occurrence of a Reportable Compliance Event.

8.1.12 Certificate of Beneficial Ownership and Other Additional Information. The
Foreign Borrower shall provide to the Administrative Agent and the Lenders:
(i) confirmation of the accuracy of the information set forth in the most recent
Certificate of Beneficial Ownership provided to the Administrative Agent and
Lenders, (ii) a new Certificate of Beneficial Ownership, in form and substance
acceptable to Administrative Agent and each Lender, when the individual(s) to be
identified as a Beneficial Owner have changed, and (iii) such other information
and documentation as may reasonably be requested by Administrative Agent or any
Lender from time to time for purposes of compliance by Administrative Agent or
such Lender with applicable laws (including without limitation the USA Patriot
Act and other “know your customer” and anti-money laundering rules and
regulations), and any policy or procedure implemented by the Administrative
Agent or such Lender to comply therewith.

8.2 Negative Covenants.

8.2.1 Negative Pledge. The Company will not, and will not permit any of its
Consolidated Subsidiaries to, create or suffer to exist any Lien upon any
property or assets, now owned or hereafter acquired, securing any Indebtedness
or other obligation, except Permitted Liens.

 

52



--------------------------------------------------------------------------------

8.2.2 Loans and Investments. The Company shall not, and shall not permit any of
its Consolidated Subsidiaries to, at any time make or suffer to remain
outstanding any advances, loans or other extensions of credit or capital
contributions (other than prepaid expenses in the ordinary course of business)
to (by means of transfers of property or assets or otherwise), or purchase or
own any stocks, bonds, notes, debentures or other securities of, any Person (all
such transactions being herein referred to as “Investments”), except:

(i) operating deposit accounts;

(ii) investments made under Cash Management Agreements (as defined in the
Revolving Credit Agreement);

(iii) Liquid Investments and Cash Equivalents;

(iv) subject to Section 8.2.4 [Affiliate Transactions], Investments in accounts
and notes receivable acquired in the ordinary course of business as presently
conducted;

(v) Investments existing on the Closing Date in Consolidated Subsidiaries or
joint ventures, and Investments after the Closing Date by the Captive Insurance
Companies in the ordinary course of its business;

(vi) Investments not otherwise permitted by the foregoing clauses of this
Section 8.2.2 [Loans and Investments] in Consolidated Subsidiaries (other than
Receivables Subsidiaries) of the Company and in Persons which become
Consolidated Subsidiaries of the Company as the result of such Investments;

(vii) Investments not otherwise permitted by the foregoing clauses of this
Section 8.2.2 [Loans and Investments] in joint ventures or other unconsolidated
Affiliates of the Borrowers and their Consolidated Subsidiaries in an aggregate
amount not to exceed, in the aggregate with Investments made under
Section 8.2.2.1(ix) below, the greater of (a) $200,000,000 or (b) 15% of Net
Worth of the Company;

(viii) Investments comprised of capital contributions, loans or deferred
purchase price (whether in the form of cash, a note or other assets) to any
Receivables Subsidiary or of residual interests in any trust formed to
facilitate any related receivables securitization; and

(ix) Investments not otherwise permitted by the foregoing clauses of this
Section 8.2.2 [Loans and Investments] in an aggregate amount not to exceed,
together with Investments made under Section 8.2.2.1(vii) above, the greater of
(a) $250,000,000 or (b) 15% of Net Worth of the Company.

8.2.3 Liquidations, Mergers, Consolidations. No Borrower shall:

(i) consolidate or merge with or into another Person or consummate any Delaware
LLC Division, except that, any Borrower may consolidate or merge with another
Person if (A) such Borrower is the entity surviving such merger and
(B) immediately after giving effect to such consolidation or merger, no Event of
Default or Potential Default shall have occurred and be continuing, or

 

53



--------------------------------------------------------------------------------

(ii) sell, lease or otherwise transfer, directly or indirectly, in one
transaction or a series of related transactions, all or substantially all of its
business or assets; provided that any Borrower other than the Company may sell,
lease or transfer all or substantially all of its business or assets to the
Company, the Foreign Borrower or any wholly-owned Consolidated Subsidiary of the
Company;

provided however, nothing herein shall prevent any of the transactions or events
permitted under clauses (i) through (vii) of Section 8.1.1 [Preservation of
Existence, Etc.].

8.2.4 Affiliate Transactions. Except as set forth on Schedule 8.2.4 or as
otherwise expressly permitted by this Agreement, the Company will not, and will
not permit any of its Consolidated Subsidiaries to, directly or indirectly:
(i) make any Investment in an Affiliate of the Company (other than a
Consolidated Subsidiary of the Company); (ii) transfer, sell, lease, assign or
otherwise dispose of (including any disposition to a Delaware Divided LLC
pursuant to a Delaware LLC Division) any assets to an Affiliate of the Company
(other than a Consolidated Subsidiary of the Company); (iii) merge into or
consolidate with or purchase or acquire assets from an Affiliate of the Company
(other than a Consolidated Subsidiary of the Company); or (iv) enter into any
other transaction directly or indirectly with or for the benefit of an Affiliate
of the Company (other than a Consolidated Subsidiary of the Company) (including
without limitation, Guaranties and assumptions of obligations of an Affiliate of
the Company (other than a Consolidated Subsidiary of the Company)); provided
that (a) any Affiliate of the Company who is an individual may serve as a
director, officer or employee of the Company and receive reasonable compensation
or indemnification in connection with his or her services in such capacity; and
(b) any transaction entered into by the Company or a Consolidated Subsidiary of
the Company with an Affiliate of the Company which is not a Consolidated
Subsidiary of the Company providing for the leasing of property, the rendering
or receipt of services or the purchase or sale inventory and other assets in the
ordinary course of business must be for a monetary or business consideration
which would be substantially as advantageous to the Company or such Consolidated
Subsidiary as the monetary or business consideration which would obtain in a
comparable arm’s length transaction with a Person not an Affiliate of the
Company.

8.2.5 Continuation of or Change in Business. The Company and its Consolidated
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by them on the Closing Date and other business activities that are extensions
thereof (including any new product lines or manufacturing or distribution of
product lines) or otherwise incidental, reasonably related or ancillary to any
of the foregoing.

8.2.6 [Reserved].

8.2.7 Anti-Terrorism Laws. Neither the Company nor any of its Consolidated
Subsidiaries shall be in violation of any law or regulation or appear on any
list of any government agency (including, without limitation, the U.S. Office of
Foreign Asset Control list, Executive Order No. 13224 or the USA Patriot Act)
that prohibits or limits the conduct of business with or the receiving of funds,
goods, or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender from making any advance or extension of
credit to any Borrower.

 

54



--------------------------------------------------------------------------------

8.2.8 Maximum Leverage Ratio. The Company will not permit the Net Leverage
Ratio, as calculated at the end of each fiscal quarter ending after the Closing
Date, to be greater than 3.75 to 1.00; provided, however, that with respect to
any acquisition for which the aggregate consideration is $100,000,000 or greater
(a “Material Acquisition”), and upon written request by the Company delivered to
the Administrative Agent no later than 30 days following the consummation of
such Material Acquisition, the Net Leverage Ratio shall increase to 4.25 to 1.00
as calculated at the end of the four fiscal quarters following such Material
Acquisition (each such period of time being an “Increased Net Leverage Ratio
Period”); provided, further, that there shall be at least four fiscal quarters
in which the Leverage Ratio does not exceed 3.75 to 1.00 between any two
Increased Net Leverage Ratio Periods.

8.2.9 Minimum Interest Coverage Ratio. The Company shall not permit the ratio,
calculated as of the end of each fiscal quarter ending after the Closing Date
for the four fiscal quarters then most recently ended, of EBITDA for such period
to Interest Expense for such period to be less than 3.50 to 1.00.

8.3 Reporting Requirements. The Company will furnish or cause to be furnished to
the Administrative Agent and each of the Lenders:

8.3.1 Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) calendar days after the end of each of the first three
fiscal quarters in each fiscal year, financial statements of the Company and its
Consolidated Subsidiaries, consisting of a consolidated and consolidating
balance sheet as of the end of such fiscal quarter and related consolidated and
consolidating statements of income, stockholders’ equity and cash flows for the
fiscal quarter then ended and the fiscal year through that date, all in
reasonable detail and certified (subject to normal year-end audit adjustments
and footnotes) by the Chief Executive Officer, President, Chief Financial
Officer, Chief Operating Officer, Controller, Treasurer or Assistant Treasurer
of the Company as having been prepared in accordance with GAAP, consistently
applied, and setting forth in comparative form the respective financial
statements for the corresponding date and period in the previous fiscal year.
The Borrowers will be deemed to have complied with the delivery requirements of
this Section 8.3.1 [Quarterly Financial Statements] if within forty-five
(45) days (or any such earlier date as may be mandated by the Securities and
Exchange Commission) after the end of its fiscal quarter, the Company delivers
to the Administrative Agent on behalf of the Lenders a copy of its Quarterly
Report on Form 10-Q as filed with the Securities and Exchange Commission and the
financial statements contained therein meet the requirements described in this
Section 8.3.1 [Quarterly Financial Statements].

8.3.2 Annual Financial Statements. As soon as available and in any event within
ninety (90) days after the end of each fiscal year of the Company and its
Consolidated Subsidiaries, financial statements of the Company and its
Consolidated Subsidiaries consisting of a consolidated and consolidating balance
sheet as of the end of such fiscal year, and related consolidated and
consolidating statements of income, stockholders’ equity and cash flows for the
fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and certified by independent certified public accountants of
nationally recognized standing satisfactory to the

 

55



--------------------------------------------------------------------------------

Administrative Agent. The certificate or report of accountants shall be free of
qualifications (other than any consistency qualification that may result from a
change in the method used to prepare the financial statements as to which such
accountants concur) and shall not indicate the occurrence or existence of any
event, condition or contingency which would materially impair the prospect of
payment or performance of any covenant, agreement or duty of any Borrower under
any of the Loan Documents. The Borrowers will be deemed to have complied with
the delivery requirements of this Section 8.3.2 [Annual Financial Statements] if
within ninety (90) days (or any such earlier date as may be mandated by the
Securities and Exchange Commission) after the end of its fiscal year, the
Company delivers to the Administrative Agent on behalf of the Lenders a copy of
its Annual Report on Form 10-K as filed with the Securities and Exchange
Commission and the financial statements and certification of public accountants
contained therein meet the requirements described in this Section 8.3.2 [Annual
Financial Statements].

8.3.3 Certificate of the Company. Concurrently with the financial statements of
the Company furnished to the Administrative Agent and to the Lenders pursuant to
Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements], a certificate (each a “Compliance Certificate”) of the Company
signed by a Senior Officer, in the form of Exhibit 8.3.3.

8.3.4 Notices.

8.3.4.1 Default. Promptly (and in any event within three (3) Business Days)
after any Senior Officer of the Company has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by an Authorized
Officer setting forth the details of such Event of Default or Potential Default
and the action which the Company proposes to take with respect thereto.

8.3.4.2 Litigation. Promptly after the commencement thereof, notice of all
actions, suits, legal or arbitral proceedings or investigations before or by any
governmental or regulatory authority or agency or any other Person against any
Borrower or Consolidated Subsidiary which if adversely determined could
reasonably be expected to have a Material Adverse Effect.

8.3.4.3 Financial Statements. Promptly upon the mailing thereof to the
shareholders of the Company generally, copies of all financial statements,
reports and proxy statements so mailed.

8.3.4.4 [Reserved].

8.3.4.5 Registration Statements. Promptly upon the filing thereof, copies of all
registration statements (other than any registration statements on Form S-8 or
its equivalent) and any report which the Company shall have filed with the
Securities and Exchange Commission.

8.3.4.6 ERISA Event. Immediately upon the occurrence of any ERISA Event.

 

56



--------------------------------------------------------------------------------

8.3.4.7 Change in Rating. Promptly after a Senior Officer of the Company knows
of a change in the ratings accorded to the Company by Fitch, Standard & Poor’s
and/or Moody’s or in the outlook with respect thereto, a notice of such change
in the rating.

8.3.4.8 Other Information. From time to time such other information regarding
the financial condition, operations, prospects of business of the Company or any
Borrower as the Administrative Agent or any Lender through the Administrative
Agent may reasonably request.

9. DEFAULT

9.1 Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):

9.1.1 Payments Under Loan Documents. The Borrowers shall fail to pay (i) any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity) or Obligation after such principal or Obligation
becomes due in accordance with the terms hereof or thereof or (ii) shall fail to
pay any interest on any Loan or any other amount owing hereunder or under the
other Loan Documents within five (5) Business Days after the date on which such
interest or other amount becomes due in accordance with the terms hereof or
thereof;

9.1.2 Breach of Warranty. Any representation or warranty made at any time by any
of the Borrowers herein or by any of the Borrowers in any other Loan Document,
or in any certificate, other instrument or statement furnished pursuant to the
provisions hereof or thereof, shall prove to have been false or misleading in
any material respect as of the time it was made or furnished;

9.1.3 Breach of Specified Covenants, Visitation Rights, or Anti-Terrorism Laws.
Any of the Borrowers shall default in the observance or performance of any
covenant contained in Section 8.1.11 [Anti-Terrorism Laws; International Trade
Law Compliance], Section 8.2.1 [Liens; Lien Covenants], Section 8.2.2 [Loans and
Investments], Section 8.2.3 [Liquidations, Mergers, Consolidations],
Section 8.2.7 [Anti-Terrorism Laws], Section 8.2.8 [Maximum Leverage Ratio],
Section 8.2.9 [Minimum Interest Coverage Ratio], Section 8.3.2 [Annual Financial
Statements], or Section 8.3.4.1 [Default];

9.1.4 Breach of Other Covenants. Any of the Borrowers shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of thirty (30) days after notice thereof to the Company by the
Administrative Agent or any Lender (through the Administrative Agent);

9.1.5 Defaults in Other Material Indebtedness.

9.1.5.1 An “event of default” shall occur at any time under the Revolving Credit
Agreement and remain unwaived or uncured; or

 

57



--------------------------------------------------------------------------------

9.1.5.2 A default or event of default shall occur at any time if the Company or
any of its Consolidated Subsidiaries shall default in the payment when due of
any principal of or interest on Indebtedness having an aggregate outstanding
principal amount of at least $150,000,000 (other than the Loans); or any event
or condition shall occur which results in the acceleration of the maturity of
any such Indebtedness or enables (or, with the giving of notice or lapse of time
or both, would enable) the holder of any such Indebtedness or any Person acting
on such holder’s behalf to accelerate the maturity thereof;

9.1.6 Final Judgments or Orders. Any final judgments or orders for the payment
of money shall be rendered by a court or courts against the Company or any of
its Consolidated Subsidiaries in excess of $150,000,000 in the aggregate
(excluding any amount of such judgment as to which an Acceptable Insurer has not
disclaimed liability), and the same shall not be discharged (or provision shall
not be made for such discharge), or a stay of execution thereof shall not be
procured, within 45 days from the date of entry thereof, or the Company or such
Consolidated Subsidiary shall not, within said period of 45 days, or such longer
period during which execution of the same shall have been stayed, appeal
therefrom and cause the execution thereof to be stayed during such appeal;

9.1.7 Inability to Pay Debts. The Company, the Foreign Borrower or any of the
Company’s Significant Subsidiaries shall admit in writing its inability to, or
be generally unable to, pay its debts as such debts become due;

9.1.8 Loan Document Unenforceable. Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the party executing the
same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law);

9.1.9 Events Relating to Plans and Benefit Arrangements. An ERISA Event occurs
with respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $150,000,000;

9.1.10 Change of Control. (i) Any person or group of persons (within the meaning
of Sections 13(d) or 14(a) of the Securities Exchange Act of 1934, as amended)
shall have acquired beneficial ownership of (within the meaning of Rule 13d-3
promulgated by the Securities and Exchange Commission under said Act) 35% or
more of the voting capital stock of the Company; or (ii) individuals who on the
Closing Date constituted the board of directors of the Company, together with
any new directors whose election by the board of directors or whose nomination
for election by the equity holders of the Company was approved by a majority of
the directors then still in office who were either directors or whose election
or nomination for election was previously so approved, cease for any reason to
constitute a majority of the board of directors of Company then in office; and

 

58



--------------------------------------------------------------------------------

9.1.11 Relief Proceedings. (i) A Relief Proceeding shall have been instituted
against the Company, the Foreign Borrower, or any of the Company’s Significant
Subsidiaries and such Relief Proceeding shall remain undismissed or unstayed and
in effect for a period of sixty (60) consecutive days or such court shall enter
a decree or order granting any of the relief sought in such Relief Proceeding,
(ii) the Company, the Foreign Borrower, or any of the Company’s Significant
Subsidiaries institutes, or takes any action in furtherance of, a Relief
Proceeding, or (iii) the Company, the Foreign Borrower, or any of the Company’s
Significant Subsidiaries ceases to be solvent or admits in writing its inability
to pay its debts as they mature.

9.2 Consequences of Event of Default.

9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 through
9.1.10 shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Loans and the Administrative Agent
may, and upon the request of the Required Lenders, shall by written notice to
the Borrowers, declare the unpaid principal amount of the Loans then outstanding
and all interest accrued thereon, any unpaid fees and all other Indebtedness of
the Borrowers to the Lenders hereunder and thereunder to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Administrative Agent for the benefit of each Lender without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived; and

9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.11 [Relief Proceedings] shall occur, the
Lenders shall be under no further obligations to make Loans hereunder and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrowers to the
Lenders hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and

9.2.3 Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, and each of their respective Affiliates and any participant of such
Lender or Affiliate which has agreed in writing to be bound by the provisions of
Section 5.3 [Sharing of Payments by Lenders] is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate or participant to or for the credit or the account of any Borrower
against any and all of the Obligations of such Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
Affiliate or participant, irrespective of whether or not such Lender, Affiliate
or participant shall have made any demand under this Agreement or any other Loan
Document and although such Obligations of the Borrowers or such Borrower may be

 

59



--------------------------------------------------------------------------------

contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender and their respective Affiliates and
participants under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates and participants may have. Each Lender agrees to notify the Borrowers
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application; and

9.2.4 Enforcement of Rights and Remedies. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Borrowers or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with this
Section 9.2 for the benefit of all the Lenders; provided that the foregoing
shall not prohibit (a) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b)
[reserved], (c) any Lender from exercising setoff rights in accordance with
Section 9.2.3 [Set-off] (subject to the terms of Section 5.3 [Sharing of
Payments by Lenders]), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Borrower under any Insolvency Proceeding; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to this Section 9.2.4, and (ii) in addition to the matters set
forth in clauses (c) and (d) of the preceding proviso and subject to Section 5.3
[Sharing of Payments by Lenders], any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders; and

9.2.5 Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2
[Consequences of Event of Default] and until all Obligations of the Borrowers
have been Paid in Full, any and all proceeds received by the Administrative
Agent or any Lender shall, unless otherwise required by the terms of the other
Loan Documents or by applicable law, be applied as follows:

(i) first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
and paralegals’ fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with the collection of any Obligations of any of the
Borrowers under any of the Loan Documents;

(ii) second, to the repayment of all Obligations then due and unpaid of the
Borrowers to the Lenders or their Affiliates incurred under this Agreement or
any of the other Loan Documents, ratably among the Lenders in proportion to the
respective amounts payable to them with respect to such Obligations; and

(iii) the balance, if any, as required by Law.

 

60



--------------------------------------------------------------------------------

10. THE ADMINISTRATIVE AGENT

10.1 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
PNC to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Section 10 [The Administrative Agent] are solely for the benefit of the
Administrative Agent, the Lenders and neither the Borrowers nor the Foreign
Borrower shall have rights as a third party beneficiary of any of such
provisions.

10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Consolidated Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

10.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.1

 

61



--------------------------------------------------------------------------------

[Modifications, Amendments or Waivers] and 9.2 [Consequences of Event of
Default]) or (ii) in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Potential Default or Event of Default unless and until notice describing
such Potential Default or Event of Default is given to the Administrative Agent
by the Borrowers or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending] or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 [The Administrative Agent] shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

10.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrowers. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with approval from the Borrowers (so long as no Event of Default has
occurred and is continuing), to appoint a successor, such approval not to be
unreasonably withheld or delayed. If no such successor shall have been so

 

62



--------------------------------------------------------------------------------

appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent; provided that if the
Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section 10.6 [Resignation of Administrative Agent]. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Section 10 [The Administrative
Agent] and Section 12.3 [Expenses; Indemnity; Damage Waiver] shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

10.7 Removal of Administrative Agent. If the Person serving as Administrative
Agent is a Defaulting Lender, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Borrowers and such Person remove
such Person as Administrative Agent and, in consultation with the Borrowers,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

10.8 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

63



--------------------------------------------------------------------------------

10.9 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the Lenders, the Sole Lead Arranger, the Sole Bookrunner, or other parties
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender hereunder.

10.10 [Reserved].

10.11 Administrative Agent’s Fee. The Borrowers shall pay to the Administrative
Agent a nonrefundable fee (the “Administrative Agent’s Fee”) under the terms of
a letter (the “Administrative Agent’s Letter”) among the Borrowers and
Administrative Agent, as amended from time to time.

10.12 No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 C.F.R. § 103.121 (as hereafter amended or replaced,
the “CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Borrowers, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

11. GUARANTY

11.1 Guaranty by the Company. The Company hereby irrevocably and unconditionally
guarantees, for the benefit of the Benefited Creditors, all of the following
(collectively, the “Company Guaranteed Obligations”): the principal of and
interest on the Notes issued by, and the Loans made to, and the other
Obligations of, the Foreign Borrower under this Agreement, in all cases, whether
now existing, or hereafter incurred or arising, including any such interest or
other amounts incurred or arising during the pendency of any bankruptcy,
insolvency, reorganization, receivership or similar proceeding, regardless of
whether allowed or allowable in such proceeding or subject to an automatic stay
under Section 362(a) of the Bankruptcy Code. Upon failure by the Foreign
Borrower to pay punctually any of the Company Guaranteed Obligations, the
Company shall forthwith on demand by the Administrative Agent pay the amount not
so paid at the place and in the currency and otherwise in the manner specified
in this Agreement or any other applicable agreement or instrument. For the
avoidance of doubt, this is a guaranty of payment and not just of collection.

11.2 Additional Undertaking. As a separate, additional and continuing
obligation, the Company unconditionally and irrevocably undertakes and agrees,
for the benefit of the Benefited Creditors that, should any amounts not be
recoverable from the Company under Section 11.1 [Guaranty by the Company] for
any reason whatsoever (including, without limitation, by reason of any provision
of any Loan Document or any other agreement or instrument executed in

 

64



--------------------------------------------------------------------------------

connection therewith being or becoming void, unenforceable, or otherwise invalid
under any applicable law) then, notwithstanding any notice or knowledge thereof
by any Lender, the Administrative Agent, any of their respective Affiliates, or
any other Person, at any time, the Company as sole, original and independent
obligor, upon demand by the Administrative Agent, will make payment to the
Administrative Agent, for the account of the Benefited Creditors, of all such
obligations not so recoverable by way of full indemnity, in such currency and
otherwise in such manner as is provided in the Loan Documents or any other
applicable agreement or instrument.

11.3 Guaranty Unconditional. The obligations of the Company under this
Section 11 [Guaranty] shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:

11.3.1 any extension, renewal, settlement, compromise, waiver or release in
respect to any Company Guaranteed Obligation under any agreement or instrument,
by operation of law or otherwise;

11.3.2 any modification or amendment of or supplement to this Agreement, any
Note, any other Loan Document, or any agreement or instrument evidencing or
relating to any Company Guaranteed Obligation;

11.3.3 any release, non-perfection or invalidity of any direct or indirect
security for any Company Guaranteed Obligation under any agreement or instrument
evidencing or relating to any Company Guaranteed Obligation;

11.3.4 any change in the corporate or limited liability company existence,
structure or ownership of the Foreign Borrower or other Consolidated Subsidiary
or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting the Foreign Borrower or other Consolidated Subsidiary or its assets or
any resulting release or discharge of any obligation of the Foreign Borrower or
other Consolidated Subsidiary contained in any agreement or instrument
evidencing or relating to any Company Guaranteed Obligation;

11.3.5 the existence of any claim, set-off or other rights which the Company may
have at any time against the Foreign Borrower, the Administrative Agent, any
Lender, any Affiliate of any Lender or any other person, whether in connection
herewith or any unrelated transactions;

11.3.6 any invalidity or unenforceability relating to or against the Foreign
Borrower for any reason of any agreement or instrument evidencing or relating to
any Company Guaranteed Obligation, or any provision of applicable law or
regulation purporting to prohibit the payment by the Foreign Borrower of any of
the Company Guaranteed Obligations; or

11.3.7 any other act or omission of any kind by the Foreign Borrower, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Company’s obligations under this Section
other than the irrevocable payment in full of all Company Guaranteed Obligations
and the termination of the Commitments hereunder.

 

65



--------------------------------------------------------------------------------

11.4 Company Obligations to Remain in Effect; Restoration. The Company’s
obligations under this Section shall remain in full force and effect until the
indefeasible payment in full of all of the Obligations and the termination of
the Commitments hereunder, and the principal of and interest on the Notes and
other Company Guaranteed Obligations, and all other amounts payable by the
Company, the Foreign Borrower or other Consolidated Subsidiary, under the Loan
Documents or any other agreement or instrument evidencing or relating to any of
the Company Guaranteed Obligations, shall have been paid in full. If at any time
any payment of any of the Company Guaranteed Obligations is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Foreign Borrower, the Company’s obligations under this Section 11
[Guaranty] with respect to such payment shall be reinstated at such time as
though such payment had been due but not made at such time.

11.5 Waiver of Acceptance, etc. The Company irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any person
against the Foreign Borrower or any other Person, or against any collateral or
guaranty of any other Person.

11.6 Subrogation. Until the indefeasible payment in full of all of the
Obligations and the termination of the Commitments hereunder, the Company shall
have no rights, by operation of law or otherwise, upon making any payment under
this Section 11 [Guaranty] to be subrogated to the rights of the payee against
the Foreign Borrower with respect to such payment or otherwise to be reimbursed,
indemnified or exonerated by the Foreign Borrower in respect thereof.

11.7 Effect of Stay. In the event that acceleration of the time for payment of
any amount payable by the Foreign Borrower under any Company Guaranteed
Obligation is stayed upon insolvency, bankruptcy or reorganization of the
Foreign Borrower, all such amounts otherwise subject to acceleration under the
terms of any applicable agreement or instrument evidencing or relating to any
Company Guaranteed Obligation shall nonetheless be payable by the Company under
this Section 11 [Guaranty] forthwith on demand by the Administrative Agent.

12. MISCELLANEOUS

12.1 Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrowers may from time to time enter into written agreements amending
or changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Borrowers hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder. Any such agreement, waiver
or consent made with such written consent shall be effective to bind all the
Lenders and the Borrowers; provided, that no such agreement, waiver or consent
may be made which will:

12.1.1 Increase of Commitment. Increase the amount of the Domestic Term Loan
Commitment or the Foreign Term Loan Commitment of any Lender hereunder without
the consent of such Lender;

 

66



--------------------------------------------------------------------------------

12.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Maturity Date or the time for payment of principal or interest of any
Loan (excluding the due date of any mandatory prepayment of a Loan), any fee
payable to any Lender, or reduce the principal amount of or the rate of interest
borne by any Loan (other than as a result of waiving the applicability of any
post-default increase in interest rates) or reduce any fee payable to any
Lender, without the consent of each Lender directly affected thereby;

12.1.3 Release of Company’s Guaranty. Release the Company from its Obligations
under Section 11 [Guaranty] hereof without the consent of all Lenders (other
than Defaulting Lenders); or

12.1.4 Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of Lenders], 10.3
[Exculpatory Provisions], 5.3 [Sharing of Payments by Lenders], or 9.2.5
[Application of Proceeds] or this Section 12.1 [Modifications, Amendments or
Waivers], alter any provision regarding the pro rata treatment of the Lenders or
requiring all Lenders to authorize the taking of any action or reduce any
percentage specified in the definition of Required Lenders, in each case without
the consent of all of the Lenders (other than Defaulting Lenders);

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent may be made without the
written consent of such Administrative Agent, and provided, further that, if in
connection with any proposed waiver, amendment or modification referred to in
Sections 12.1.1 through 12.1.4 above, the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained (each a “Non-Consenting Lender”), then the Borrowers
shall have the right to replace any such Non-Consenting Lender with one or more
replacement Lenders pursuant to Section 5.6.2 [Replacement of a Lender].
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

12.2 No Implied Waivers; Cumulative Remedies. No course of dealing and no delay
or failure of the Administrative Agent or any Lender in exercising any right,
power, remedy or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any further exercise
thereof or of any other right, power, remedy or privilege. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in

 

67



--------------------------------------------------------------------------------

this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No reasonable delay or failure to take action on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege or shall
be construed to be a waiver of any Event of Default.

12.3 Expenses; Indemnity; Damage Waiver.

12.3.1 Costs and Expenses. The Borrowers shall pay (i) all out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), and shall pay all fees and time charges and disbursements for attorneys
who may be employees of the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) [reserved], (iii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, and (iv) all reasonable out-of-pocket
expenses of the Administrative Agent’s regular employees and agents engaged
periodically to perform audits of the Borrowers’ books, records and business
properties.

12.3.2 Indemnification by the Borrowers. Subject to Section 12.14 [Foreign
Borrower], the Borrowers shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Borrowers arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance or nonperformance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) breach of representations, warranties or covenants of
the Borrowers under the Loan Documents, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
including any such items or losses relating to or

 

68



--------------------------------------------------------------------------------

arising under Environmental Laws or pertaining to environmental matters, whether
based on contract, tort or any other theory, whether brought by a third party or
by the Borrowers, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the
Borrowers against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrowers or such
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. Notwithstanding the
foregoing, the Foreign Borrower shall only be required to indemnify any
Indemnitee pursuant to this Section to the extent that any such losses,
liabilities, claims, penalties, damages or expenses have been caused by the
Foreign Borrower or are otherwise directly related or attributable to the
Foreign Borrower.

12.3.3 Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under Sections 12.3.1 [Costs and
Expenses] or 12.3.2 [Indemnification by the Borrowers] to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
Ratable Share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, (A) was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity; and (B) was not determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of the Administrative Agent or any
Related Party of any of the foregoing.

12.3.4 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrowers shall not assert, and each of the Borrowers hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in Section 12.3.2
[Indemnification by the Borrowers] shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

12.3.5 Payments. All amounts due under this Section 12.3 [Expenses; Indemnity;
Damage Waiver] shall be payable not later than ten (10) days after demand
therefor.

 

69



--------------------------------------------------------------------------------

12.4 Holidays. Whenever payment of a Loan to be made or taken hereunder shall be
due on a day which is not a Business Day such payment shall be due on the next
Business Day (except as provided in Section 4.2 [Interest Periods]) and such
extension of time shall be included in computing interest and fees, except that
the Loans shall be due on the Business Day preceding the Maturity Date if the
Maturity Date is not a Business Day. Whenever any payment or action to be made
or taken hereunder (other than payment of the Loans) shall be stated to be due
on a day which is not a Business Day, such payment or action shall be made or
taken on the next following Business Day, and such extension of time shall not
be included in computing interest or fees, if any, in connection with such
payment or action.

12.5 Notices; Effectiveness; Electronic Communication.

12.5.1 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 12.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 12.5.2 [Electronic Communications], shall be effective as
provided in such Section.

12.5.2 Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender if such Lender has notified the Administrative
Agent that it is incapable of receiving such notices by electronic
communication. The Administrative Agent or the Borrowers may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

70



--------------------------------------------------------------------------------

12.5.3 Change of Address, Etc. Any party hereto may change its address, e-mail
address or telecopier number for notices and other communications hereunder by
notice to the other parties hereto.

12.6 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

12.7 Duration; Survival. All representations and warranties of the Borrowers
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder and
Payment In Full. All covenants and agreements of the Borrowers contained herein
relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Section 5 [Payments] and Section 12.3 [Expenses; Indemnity; Damage
Waiver], shall survive Payment In Full. All other covenants and agreements of
the Borrowers shall continue in full force and effect from and after the date
hereof and until Payment In Full.

12.8 Successors and Assigns.

12.8.1 Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor the Foreign Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 12.8.2 [Assignments by Lenders], (ii)
by way of participation in accordance with the provisions of Section 12.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 12.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 12.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

12.8.2 Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned, except as set forth in Section 12.8.8 [Netherlands Bank
Rules]; and

 

71



--------------------------------------------------------------------------------

(B) in any case not described in clause (i)(A) of this Section 12.8.2
[Assignments by Lenders], the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption Agreement with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption Agreement, as of the Trade Date) shall not be less than
$5,000,000 of such assigning Lender, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and the consent of the Company (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that each Borrower shall be deemed to have consented to any such
assignment unless it has objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof.

(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500.00, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

(v) No Assignment to Certain Persons. No such assignment shall be made to (A) a
Borrower or any Borrower’s Affiliates or Subsidiaries, or (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute a Defaulting Lender or a Subsidiary thereof.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases

 

72



--------------------------------------------------------------------------------

by the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable Ratable Share of Loans previously requested
but not funded by the Defaulting Lender, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent and each Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Ratable Share. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], 5.8 [Increased Costs], and 12.3 [Expenses, Indemnity; Damage Waiver]
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.8.2 [Assignments
by Lenders] shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 12.8.4 [Participations].

12.8.3 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain a record of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time. Such register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is in such register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. Such register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

12.8.4 Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Consolidated Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the Lenders, shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

 

73



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 12.1.1 [Increase of Commitment], 12.1.2
[Extension of Payment, Etc.], or 12.1.3 [Release of Guarantor] that affects such
Participant. The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 4.4 [Rates Unascertainable; Illegality; Increased Costs;
Deposits Not Available], 5.8 [Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes]
(subject to the requirements and limitations therein, including the requirements
under Section 5.9.7 [Status of Lenders] (it being understood that the
documentation required under Section 5.9.7 [Status of Lenders] shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.8.2
[Assignments by Lenders]; provided that such Participant (A) agrees to be
subject to the provisions of Section 5.6.2 [Replacement of a Lender] as if it
were an assignee under Section 12.8.2 [Assignments by Lenders]; and (B) shall
not be entitled to receive any greater payment under Sections 5.8 [Increased
Costs] or 5.9 [Taxes], with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 5.6.2 [Replacement of a Lender] and Section 5.6.3 [Designation of a
Different Lending Office] with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.2.3 [Set-off] as though it were a Lender; provided that such
Participant agrees to be subject to Section 5.3 [Sharing of Payments by Lenders]
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register, on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

12.8.5 Certain Pledges; Successors and Assigns Generally. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

74



--------------------------------------------------------------------------------

12.8.6 Limitations upon Participant Rights Successors and Assigns Generally. A
Participant shall not be entitled to receive any greater payment under Sections
5.8 [Increased Costs], 5.9 [Taxes] or 12.3 [Expenses; Indemnity; Damage Waiver]
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrowers’ prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.9 [Taxes] unless the Borrowers are
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 5.9.5 [Status
of Lenders] as though it were a Lender.

12.8.7 [Reserved].

12.8.8 Netherlands Bank Rules. The share of each new Lender located in or
organized under the laws of the Netherlands in the Loans and the share of each
new Lender hereunder in the Loans to the Foreign Borrower (or its portion in the
rights and obligations relating to such Loans transferred by an existing Lender)
shall initially be at least the Dollar Equivalent of EUR 100,000 (or such higher
amount as may be required at the time of the transfer in order for the new
Lender to qualify as a Professional Market Party) or such new Lender shall
otherwise qualify as a Professional Market Party, and each such new Lender shall
confirm the foregoing on the date on which it becomes a Lender hereunder by
execution and delivery of its Assignment and Assumption Agreement in which the
new Lender confirms that it is a Professional Market Party.

12.9 Confidentiality.

12.9.1 General. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (i) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto, (v)
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (vi)
subject to an agreement containing provisions substantially the same as those of
this Section, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (B) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrowers and their obligations,
(vii) with the consent of the Borrowers or (viii) to the extent such Information
(Y) becomes publicly available other than as a result of a breach of this
Section or (Z) becomes available to the

 

75



--------------------------------------------------------------------------------

Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

12.9.2 Sharing Information With Affiliates of the Lenders. Each Borrower
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrowers or one or more of
their Affiliates (in connection with this Agreement or otherwise) by any Lender
or by one or more Consolidated Subsidiaries or Affiliates of such Lender and
each of the Borrowers hereby authorizes each Lender to share any information
delivered to such Lender by such Borrower and its Consolidated Subsidiaries
pursuant to this Agreement to any such Consolidated Subsidiary or Affiliate
subject to the provisions of Section 12.9.1 [General].

12.10 Counterparts; Integration; Effectiveness.

12.10.1 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof including
any prior confidentiality agreements and commitments. Except as provided in
Section 7 [Conditions of Lending], this Agreement shall become effective when it
shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or e-mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

12.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

12.11.1 Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the State of Ohio without regard to its conflict of laws principles.

12.11.2 SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE U.S. FEDERAL OR OHIO STATE COURT SITTING IN
CLEVELAND AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING

 

76



--------------------------------------------------------------------------------

MAY BE HEARD AND DETERMINED IN SUCH OHIO STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST EACH BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

12.11.3 WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN THIS SECTION 12.11. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

12.11.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

12.11.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

77



--------------------------------------------------------------------------------

12.12 USA Patriot Act Notice. Each Lender that is subject to the USA Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Borrowers that pursuant to the requirements of the USA Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of Borrowers and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Borrowers in accordance with the USA Patriot Act.

12.13 Borrower Agent. The Foreign Borrower hereby irrevocably appoints the
Company as its agent (a) for purposes of requesting, continuing and converting
Loans (including all elections of interest rates and currencies), (b) for
delivering notices as to prepayments and commitment reductions, (c) for
providing consents pursuant to clauses (i) and (iii) of Section 12.8.2
[Assignments by Lenders], and (d) for service of process, it being understood
and agreed that receipt by the Company of summons, notice or similar item shall
be deemed effective receipt by each of the Borrowers and their respective
Subsidiaries. The Administrative Agent shall be entitled to rely in such matters
on all communications delivered by the Company as being delivered on behalf of
all Borrowers. The Foreign Borrower hereby irrevocably appoints the Company as
its agent to receive the proceeds of any Loans made by the Lenders.

12.14 Foreign Borrower.

12.14.1 Generally. The Obligations of the Foreign Borrower shall be several in
nature.

12.14.2 Liability of Foreign Borrower. The parties intend that this Agreement
shall in all circumstances be interpreted to provide that the Foreign Borrower
is liable only for Loans made to the Foreign Borrower, interest on such Loans,
and its ratable share of any of the other Obligations, including, without
limitation, general fees, reimbursements, indemnities and charges hereunder and
under any other Loan Document that are attributable, or attributed as a ratable
share, to it. The liability of the Foreign Borrower for the payment of any of
the Obligations or the performance of its covenants, representations and
warranties set forth in this Agreement and the other Loan Documents shall be
several from but not joint with the Obligations of the Company. Nothing in this
Section 12.14 [Foreign Borrower] is intended to limit, nor shall it be deemed to
limit, any of the liability of the Company for any of the Obligations, whether
in its primary capacity as a Borrower, as a Guarantor, at law or otherwise.

12.14.3 Service of Process on Foreign Borrower. The Foreign Borrower hereby
irrevocably appoints the Company to serve as its agent for service of process in
all actions brought against the Foreign Borrower in connection with the
Agreement and the other Loan Documents, and the Foreign Borrower agrees that
service upon the Company in any such proceeding shall be legally binding as
service upon the Foreign Company. The Foreign Borrower irrevocably consents to
service of process upon the Company as process agent for the Foreign Borrower in
the manner provided for notices in Section 12.5 [Notices; Effectiveness;
Electronic Communication]. Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
Law. The Administrative Agent shall be entitled to rely in such matters on all
communications delivered by the Company as being delivered on behalf of the
Foreign Borrower.

 

78



--------------------------------------------------------------------------------

12.15 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for hedge
agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 12.15, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under and interpreted in accordance with 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

79



--------------------------------------------------------------------------------

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

12.16 No Fiduciary or Agency Relationship. The Administrative Agent, each Lender
and their Affiliates (collectively, solely for purposes of this paragraph, the
“Lender Parties”), may have economic interests that conflict with those of the
Borrowers, their Subsidiaries, their stockholders and/or their Affiliates
(collectively, solely for purposes of this paragraph, the “Borrower
Parties”). Each Borrower agrees that nothing in the Loan Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between the Administrative Agent and any Lender,
on the one hand, and any Borrower Party, on the other. The Borrowers acknowledge
and agree that (i) the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Administrative Agent and the
Lenders, on the one hand, and the Borrowers, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) neither the
Administrative Agent nor any Lender has assumed an advisory or fiduciary
responsibility in favor of any Borrower Party with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Borrower Party on other matters) or any
other obligation to any Borrower Party except the obligations expressly set
forth in the Loan Documents and (y) the Administrative Agent and each Lender is
acting solely as principal and not as the agent or fiduciary of any Borrower
Party, its management, creditors or any other Person. Each Borrower acknowledges
and agrees that it has consulted its own legal and financial advisors to the
extent it deemed appropriate and that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto. Each Borrower agrees that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to any Borrower Party, in connection with such transaction or the
process leading thereto.

12.17 Certain ERISA Matters.

(i) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrowers, that at least
one of the following is and will be true:

(A) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans, the
Commitments or this Agreement,

(B) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class

 

80



--------------------------------------------------------------------------------

exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement,

(C) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of subsections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(D) such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(ii) In addition, unless either subclause (i)(a) in the immediately preceding
Section 12.17 is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in subclause (i)(d) in
the immediately preceding Section 12.17, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrowers, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).

12.18 Acknowledgement and Consent to Bail-in of Affected Financial Institution.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound by
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
Write-Down and Conversion powers of the applicable Resolution Authority.

[SIGNATURE PAGES FOLLOW]

 

81



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWERS: RPM INTERNATIONAL INC.

By:   /s/ Russell L. Gordon

Name:   Russell L. Gordon

Title:   Vice President and Chief Financial Officer

 

RPM NEW HORIZONS NETHERLANDS B.V.

By:   /s/ Hilde Maria Eleonora De Backer

Name:   Hilde Maria Eleonora De Backer

Title:   Managing Director (directeur) and Authorised Signatory



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent

By:   /s/ Scott A. Nolan

Name:   Scott A. Nolan

Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

BANK OF AMERICA, N.A.

By:   /s/ Brandon Weiss

Name:   Brandon Weiss

Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

FIFTH THIRD BANK, NATIONAL ASSOCIATION

By:   /s/ Will Batchelor

Name:   Will Batchelor

Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

MUFG BANK, LTD.

By:   /s/ Mark Maloney

Name:   Mark Maloney

Title:   Authorized Signatory



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:   /s/ Jonathan D. Beck

Name:   Jonathan D. Beck

Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID

 

     Debt Rating    Euro-Rate
Spread    Base Rate
Spread

Tier I

   A-/
A3 or higher    75.0 bps    0.0 bps

Tier II

   BBB+/ Baa1    87.5 bps    0.0 bps

Tier III

   BBB/ Baa2    100.0 bps    0.0 bps

Tier IV

   BBB-/ Baa3    112.5 bps    12.5 bps

Tier V

   BB+/ Ba1    125.0 bps    25.0 bps

Tier VI

   <BB+/ Ba1    150.0 bps    50.0 bps

The Applicable Margin shall be determined on the Closing Date based on Tier III.



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 1—Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

   Amount of
Commitment
for Domestic
Term Loan      Amount of
Commitment for
Foreign Term
Loan      Ratable Share  

Name: PNC Bank, National Association

Address: 1900 East 9th Street

Locator B7-YB13-34-3

Cleveland, Ohio 44114

Attention: Spencer Dieken

   $ 75,000,000.00      $ 25,000,000.00        25.000000000 % 

Name: Bank of America, N.A.

Address: One Bryant Park, 18th

Floor, New York, NY 10036

Attention: Brandon Weiss

   $ 56,250,000.00      $ 18,750,000.00        18.750000000 % 

Name: Fifth Third Bank, National Association

Address: 201 North Tryon Street,

Charlotte, NC 28202

Attention: William Batchelor

   $ 56,250,000.00      $ 18,750,000.00        18.750000000 % 

Name: MUFG Bank, Ltd.

Address: 227 West Monroe, Suite

1550, Chicago, IL 60606

Attention: Mark Maloney

   $ 56,250,000.00      $ 18,750,000.00        18.750000000 % 



--------------------------------------------------------------------------------

Lender

   Amount of
Commitment
for Domestic
Term Loan      Amount of
Commitment for
Foreign Term
Loan      Ratable Share  

Name: Wells Fargo Bank, National Association

Address: 550 S Tryon Street, 3rd

Floor, Charlotte, NC 28202-4200

Attention: Jonathan Beck

   $ 56,250,000.00      $ 18,750,000.00        18.750000000 % 

Total

   $ 300,000,000.00      $ 100,000,000.00        100 % 



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

ADMINISTRATIVE AGENT

Name: PNC Bank, National Association

Address: 1900 East 9th Street

Locator B7-YB13-34-3

Cleveland, Ohio 44114

Attention: Spencer Dieken

With a Copy To:

Agency Services, PNC Bank, National Association

Mail Stop: P7-PFSC-04-I

Address: 500 First Avenue

Pittsburgh, PA 15219

Attention:      Agency Services

And a Copy To:

Buchanan Ingersoll & Rooney PC

Union Trust Building

501 Grant Street, Suite 200

Pittsburgh, PA 15219-4413

Part 2—Addresses for Notices to Borrowers:

BORROWERS:

c/o RPM International Inc.

2628 Pearl Road

P.O. Box 777

Medina, Ohio 44258



--------------------------------------------------------------------------------

EXHIBIT 1.1(A)

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as the same may
be amended, restated, modified, or supplemented, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, any Letters of Credit and
guarantees included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.    Assignor:    ______________________________ 2.    Assignee:   
______________________________       [and is an Affiliate of [identify Lender]]
3.    Borrowers:   

RPM INTERNATIONAL INC. and RPM

NEW HORIZONS NETHERLANDS B.V.

4.    Administrative Agent:   

PNC BANK, NATIONAL ASSOCIATION, as the

administrative agent under the Credit Agreement



--------------------------------------------------------------------------------

5.    Credit Agreement:   

The Credit Agreement dated as of February 21,

2020 among the Borrowers, the Lenders now or

party thereto, and PNC Bank, National Association,

as Administrative Agent

6.    Assigned Interest:   

 

Facility Assigned

   Aggregate Amount
of
Commitment/Loans
for all Lenders      Amount of
Commitment/
Loans Assigned      Percentage Assigned
of
Commitment/Loans1     CUSIP Number  

Domestic Term Loan Commitment

   $        $               %   

Foreign Term Loan Commitment

   $        $               %   

7. [Trade Date: ______________] 2

 

 

1 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

Effective Date: ________________, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.] 3

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR    

 

By:    

Name:    

Title:    

 

ASSIGNEE    

By:    

Name:    

Title:    

 

3 

Assignor shall pay a fee of $3,500 to the Administrative Agent in connection
with the Assignment and Assumption.



--------------------------------------------------------------------------------

  Consented to and Accepted:   PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent

  By:    

  Name:    

  Title:    



--------------------------------------------------------------------------------

Consented to: 4

 

RPM INTERNATIONAL INC.

By:  

 

Name:  

 

Title:  

 

 

 

4 

If applicable



--------------------------------------------------------------------------------

ANNEX 1

RPM INTERNATIONAL INC. ET AL.

CREDIT FACILITY

STANDARD TERMS AND CONDITIONS

FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document, or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.3 [Reporting Requirements]
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, [(v) [to be included
in case Commitment/Loans to the Foreign Borrower is/are assigned and in case the
Assignee (new Lender) is located in or organized under the laws of the
Netherlands] the Assignee confirms on the Trade Date that its amount of
Commitments/Loans assumed is at least the Dollar Equivalent of EUR 50,000 or
that it otherwise qualifies as a professional market party (professionele
marktpartij) within the meaning of the Dutch Act on Financial Supervision (Wet
op het financieel toezicht) and any regulation promulgated thereunder as amended
or replaced from time to time.,] and (v[i]) if Assignee is not incorporated or
organized under the Laws of the United States of America or a state thereof,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that



--------------------------------------------------------------------------------

(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the internal laws of the State of Ohio
without regard to its conflict of laws principles.



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(1)

DOMESTIC TERM LOAN NOTE

 

$                            Pittsburgh, Pennsylvania                        ,
2020        

FOR VALUE RECEIVED, the undersigned, RPM INTERNATIONAL INC., a Delaware
corporation (herein called the “Domestic Borrower”), hereby unconditionally
promises to pay to the order of _________________________________ (the “Lender”)
the principal sum of ___________________________ Dollars (US$__________),
pursuant to Section 2 [Term Loan Facility] of the Credit Agreement dated as of
February 21, 2020, among the Domestic Borrower, RPM New Horizons Netherlands
B.V., a corporation incorporated under the laws of the Netherlands, as Foreign
Borrower, the Lenders now or hereafter party thereto, and PNC Bank, National
Association, as administrative agent (hereinafter referred to in such capacity
as the “Administrative Agent”), (as amended, restated, modified or supplemented,
from time to time, the “Credit Agreement”), payable to the Lender in accordance
with Section 2.3 [Repayment of Term Loans] of the Credit Agreement.

The Domestic Borrower shall pay interest on the unpaid principal balance hereof
from time to time outstanding from the date hereof at the rate or rates per
annum specified by the Domestic Borrower pursuant to, or as otherwise provided
in, the Credit Agreement. Subject to the provisions of the Credit Agreement,
interest on this Term Note will be payable pursuant to Section 5.5 [Interest
Payment Dates] of, or as otherwise provided in, the Credit Agreement. If any
payment or action to be made or taken hereunder shall be stated to be or become
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, unless otherwise provided in the
Credit Agreement, and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action. Upon the
occurrence and during the continuation of an Event of Default and until such
time such Event of Default shall have been cured or waived, at the
Administrative Agent’s discretion or upon written demand by the Required
Lenders, the Domestic Borrower shall pay interest on the unpaid principal
balance hereof at a rate per annum as set forth in Section 4.3 [Interest After
Default] of the Credit Agreement. Such interest will accrue before and after any
judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219 unless otherwise directed in writing by
the Administrative Agent, in lawful money of the United States of America in
immediately available funds.

This Term Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants, conditions, security interests, if any,
and Liens, if any, contained or granted therein. The Credit Agreement, among
other things, contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments, in certain
circumstances, on account of principal hereof prior to maturity upon the terms
and conditions therein specified. The Domestic Borrower waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Term Note and
the Credit Agreement.



--------------------------------------------------------------------------------

This Term Note shall bind the Domestic Borrower and its successors and assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and assigns. All references herein to the “Borrower”, the “Domestic
Borrower” and the “Lender” shall be deemed to apply to the Domestic Borrower and
the Lender, respectively, and their respective successors and assigns as
permitted under the Credit Agreement.

This Term Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of Ohio without giving effect to its conflicts of law principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Term Note.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE – DOMESTIC TERM LOAN NOTE]

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed this Term Note by its duly authorized officer with the intention that
it constitute a sealed instrument.

 

RPM INTERNATIONAL INC. By:                                          
                           (SEAL) Name:
                                                                            
Title:                                          
                                    



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(2)

FOREIGN TERM LOAN NOTE

 

$                            Pittsburgh, Pennsylvania                        ,
2020          

FOR VALUE RECEIVED, the undersigned, RPM NEW HORIZONS NETHERLANDS B.V., a
corporation incorporated under the laws of the Netherlands (herein called the
“Foreign Borrower”), hereby unconditionally promises to pay to the order of
_________________________________ (the “Lender”) the principal sum of
___________________________ Dollars (US$__________), pursuant to Section 2 [Term
Loan Facility] of the Credit Agreement dated as of February 21, 2020, among the
Foreign Borrower, RPM International Inc., a Delaware corporation, as Domestic
Borrower, the Lenders now or hereafter party thereto, and PNC Bank, National
Association, as administrative agent (hereinafter referred to in such capacity
as the “Administrative Agent”), (as amended, restated, modified or supplemented,
from time to time, the “Credit Agreement”), payable to the Lender in accordance
with Section 2.3 [Repayment of Term Loans] of the Credit Agreement.

The Foreign Borrower shall pay interest on the unpaid principal balance hereof
from time to time outstanding from the date hereof at the rate or rates per
annum specified by the Foreign Borrower pursuant to, or as otherwise provided
in, the Credit Agreement. Subject to the provisions of the Credit Agreement,
interest on this Term Note will be payable pursuant to Section 5.5 [Interest
Payment Dates] of, or as otherwise provided in, the Credit Agreement. If any
payment or action to be made or taken hereunder shall be stated to be or become
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, unless otherwise provided in the
Credit Agreement, and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action. Upon the
occurrence and during the continuation of an Event of Default and until such
time such Event of Default shall have been cured or waived, at the
Administrative Agent’s discretion or upon written demand by the Required
Lenders, the Foreign Borrower shall pay interest on the unpaid principal balance
hereof at a rate per annum as set forth in Section 4.3 [Interest After Default]
of the Credit Agreement. Such interest will accrue before and after any judgment
has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219 unless otherwise directed in writing by
the Administrative Agent, in lawful money of the United States of America in
immediately available funds.

This Term Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants, conditions, security interests, if any,
and Liens, if any, contained or granted therein. The Credit Agreement, among
other things, contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments, in certain
circumstances, on account of principal hereof prior to maturity upon the terms
and conditions therein specified. The Foreign Borrower waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Term Note and
the Credit Agreement.



--------------------------------------------------------------------------------

This Term Note shall bind the Foreign Borrower and its successors and assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and assigns. All references herein to the “Borrower”, the “Foreign
Borrower” and the “Lender” shall be deemed to apply to the Foreign Borrower and
the Lender, respectively, and their respective successors and assigns as
permitted under the Credit Agreement.

This Term Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of Ohio without giving effect to its conflicts of law principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Term Note.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE – FOREIGN TERM LOAN NOTE]

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed this Term Note by its duly authorized officer with the intention that
it constitute a sealed instrument.

 

RPM NEW HORIZONS NETHERLANDS B.V. By:                                          
                       (SEAL) Name:                                          
                                Title:                                          
                                 



--------------------------------------------------------------------------------

EXHIBIT 2.4.1

FORM OF

LOAN REQUEST

 

TO:

PNC Bank, National Association, as Administrative Agent

PNC Firstside Center - 4th Floor

500 First Avenue

P7-PFSC-04-I

Pittsburgh, PA 15219

Telephone No.: (412) 762 - 7744

Telecopier No.: (412) 768 - 0423

Attn: Agency Services

FROM:

________________________, a ____________________1 (the “Borrower”).

RE:

Credit Agreement (as amended, restated, modified or supplemented, from time to
time, the “Credit Agreement”), dated as of February 21, 2020, by and among RPM
International Inc. and RPM New Horizons Netherlands B.V. (together, the
“Borrowers”), the Lenders from time to time party thereto and PNC Bank, National
Association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

 

A.    Pursuant to Section 2.4 [Loan Requests] of the Credit Agreement, the
undersigned Borrower irrevocably requests [check one line under 1.(a) below, and
fill in blank space next to the line as appropriate]    1(a)   

             

   Renewal of the Euro-Rate Option applicable to an outstanding _______________
Term Loan originally made on __________ , 20__, OR      

             



   Conversion of the Base Rate Option applicable to an outstanding
_______________ Term Loan originally made on _________, 20__ to a Loan to which
the Euro-Rate Option applies, OR      

             



   Conversion of the Euro-Rate Option applicable to an outstanding
_______________ Term Loan originally made on __________ __, 20__ to a Loan to
which the Base Rate Option applies   

SUCH NEW, RENEWED OR CONVERTED LOAN SHALL BEAR INTEREST:

 

[Check one line under 1.(b) below and fill in blank spaces in line next to
line]:

   1(b)(i)                Under the Base Rate Option. Such Loan shall have a
Borrowing Date of __________, 20___ (which date shall be the last day of the
preceding Interest Period if a Loan to which the Euro-Rate Option applies is
being converted to a Loan to which the Base Rate Option applies).

 

1 

NTD: Applicable Borrower to be inserted.



--------------------------------------------------------------------------------

                         OR       (ii)                Under the Euro-Rate
Option. Such Loan shall have a Borrowing Date of _____________, 20__ (which date
shall be three (3) Business Days subsequent to the Business Day of receipt by
the Administrative Agent by 12:00 noon eastern time of this Loan Request for
renewing a Loan to which the Euro-Rate Option applies or converting a Loan to
which the Base Rate Option applies to a Loan to which the Euro-Rate Option
applies).    2           

Such Loan principal amount to be renewed or converted is U.S. $_____________

 

[for Loans under Section 2.4.1 not to be less than $5,000,000 and in increments
of $1,000,000 for each Borrowing Tranche under the Euro-Rate Option and not to
be less than $1,000,000 and in increments of $500,000 for each Borrowing Tranche
under the Base Rate Option.]

   3   

[Complete blank below if the Borrower is selecting the Euro-Rate Option]:

 

Such Loan shall have an Interest Period of one, two, three, or six Month(s):2

_______________________________

B            As of the date hereof and the date of making the above-requested
Loan (and after giving effect thereto): all of the representations and
warranties contained in Article 6 of the Credit Agreement and in the other Loan
Documents are true and correct in all material respects (unless any such
representation or warranty is qualified to materiality, in which case such
representation or warranty is true and correct in all respects), except for
representations and warranties made as of a specified date (which were true and
correct in all material respects, as applicable, as of such date); no Event of
Default or Potential Default has occurred and is continuing or exists; the
making of such Loan shall not contravene any Law applicable to the Borrower, any
other Loan Party, any Subsidiary of the Borrower or of any other Loan Party or
any other Guarantor, or any Lender. C    Each of the undersigned hereby
irrevocably requests [check one line below and fill in blank spaces next to the
line as appropriate]:    1                    Funds to be deposited into a PNC
Bank bank account per our current standing instructions. Complete amount of
deposit if not full loan advance amount:                     U.S.
$_______________.

 

2 

NTD: Or twelve months, to the extent offered by all Lenders.

 

2



--------------------------------------------------------------------------------

          

  

2         

  

                 

  

Funds to be wired per the following wire instructions:

 

U.S. $_________________ Amount of Wire Transfer
Bank Name: _____________________
ABA: __________________________
Account Number: _________________
Account Name: ___________________
Reference: _______________________

  

3

  

            

  

Funds to be wired per the attached Funds Flow (multiple wire transfers).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES ON FOLLOWING PAGES]

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LOAN REQUEST]

The Borrower certifies to the Administrative Agent for the benefit of the
Lenders as to the accuracy of the foregoing on ________________, 20___.

 

BORROWER:                                                      3      By:  
                                                          Name:  
                                                         , Title:  
                                                         ,

 

3

NTD: Applicable Borrower to be inserted.

 

4



--------------------------------------------------------------------------------

EXHIBIT 5.9.7(A)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of February 21, 2020
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among RPM International Inc., a Delaware corporation (together with
its successors and assigns, the “Company”) and RPM New Horizons Netherlands
B.V., a corporation incorporated under the laws of the Netherlands (together
with its successors and assigns, “RPM Netherlands”; and together with the
Company, referred to herein as a “Borrower” and collectively referred to as the
“Borrowers”), the Lenders (as therein defined), and PNC Bank, National
Association, in its capacity as administrative agent for the Lenders under the
Credit Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”).

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:       Name:   Title:

Date: ________ __, 20[    ]

 

Exhibit 5.9.7(A)    1   



--------------------------------------------------------------------------------

EXHIBIT 5.9.7(B)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of February 21, 2020
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among RPM International Inc., a Delaware corporation (together with
its successors and assigns, the “Company”) and RPM New Horizons Netherlands
B.V., a corporation incorporated under the laws of the Netherlands (together
with its successors and assigns, “RPM Netherlands”; and together with the
Company, referred to herein as a “Borrower” and collectively referred to as the
“Borrowers”), the Lenders (as therein defined), and PNC Bank, National
Association, in its capacity as administrative agent for the Lenders under the
Credit Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”).

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code].

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:       Name:   Title:

Date: ________ __, 20[    ]

 

Exhibit 5.9.7(B)    1   



--------------------------------------------------------------------------------

EXHIBIT 5.9.7(C)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of February 21, 2020
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among RPM International Inc., a Delaware corporation (together with
its successors and assigns, the “Company”) and RPM New Horizons Netherlands
B.V., a corporation incorporated under the laws of the Netherlands (together
with its successors and assigns, “RPM Netherlands”; and together with the
Company, referred to herein as a “Borrower” and collectively referred to as the
“Borrowers”), the Lenders (as therein defined), and PNC Bank, National
Association, in its capacity as administrative agent for the Lenders under the
Credit Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”).

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

     

Name:

 

Title:

Date: ________ __, 20[    ]

 

Exhibit 5.9.7(C)    1   



--------------------------------------------------------------------------------

EXHIBIT 5.9.7(D)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of February 21, 2020
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among RPM International Inc., a Delaware corporation (together with
its successors and assigns, the “Company”) and RPM New Horizons Netherlands
B.V., a corporation incorporated under the laws of the Netherlands (together
with its successors and assigns, “RPM Netherlands”; and together with the
Company, referred to herein as a “Borrower” and collectively referred to as the
“Borrowers”), the Lenders (as therein defined), and PNC Bank, National
Association, in its capacity as administrative agent for the Lenders under the
Credit Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”).

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date: ________ __, 20[    ]

 

Exhibit 5.9.7(D)    1   



--------------------------------------------------------------------------------

EXHIBIT 8.3.3

QUARTERLY COMPLIANCE CERTIFICATE

This certificate is delivered pursuant to Section 8.3.3 of that certain Credit
Agreement dated as of February 21, 2020 (the “Credit Agreement”) by and among
RPM INTERNATIONAL INC., a Delaware corporation (the “Company”), RPM NEW HORIZONS
NETHERLANDS B.V., a corporation incorporated under the laws of the Netherlands
(“RPM Netherlands”; together with the Company, the “Borrowers”), the Lenders now
or hereafter party thereto (the “Lenders”), and PNC Bank, National Association,
as Administrative Agent for the Lenders (the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement are used herein
with the same meanings.

The undersigned officer,                         , the                         
[Chief executive officer, president, chief financial officer, chief operating
officer, or treasurer] of the Company, in such capacity does hereby certify on
behalf of the Company and other Borrowers as of the quarter/year ended
                        , 20         (the “Report Date”), as follows:1

 

(1)

Maximum Leverage Ratio (Section 8.2.8). As of the Report Date, the ratio of
(i) consolidated total Indebtedness of the Company and its Consolidated
Subsidiaries minus all Unencumbered Cash in excess of $50,000,000, to
(ii) EBITDA, calculated as of the end of each fiscal quarter for the four fiscal
quarters then ended, is _________________ [insert ratio from Item (1)(C) below]
(Net Leverage Ratio), which is less than 3.75 to 1.00.2

The calculations for the Leverage Ratio (with dollar amounts in thousands) are
as follows:

 

(A)  consolidated Indebtedness of the Company and its Consolidated Subsidiaries,
as of the Report Date, calculated as follows (without duplication):

     —    

(i) indebtedness for borrowed money (whether by loan or the issuance and sale of
debt securities) or for the deferred purchase or acquisition price of property
or services, other than accounts payable incurred in the ordinary course of
business

   $                        

 

1 

See Credit Agreement for full provisions relating to all financial covenants.

2 

During an Increased Net Leverage Ratio Period (as defined in Section 8.2.8 of
the Credit Agreement), the maximum Net Leverage Ratio shall increase to 4.25 to
1.00.



--------------------------------------------------------------------------------

(ii)   obligations in respect of letters of credit or similar instruments issued
or accepted by banks and other financial institutions for the account of the
Company and its Consolidated Subsidiaries (whether or not such obligations are
contingent)

   $                             

(iii)   Capital Lease Obligations

   $                             

(iv)  indebtedness of others of the type described in clauses (1)(A)(i), (ii) or
(iii), above, secured by a Lien on the property of such Person, whether or not
the respective obligation so secured has been assumed by such Person

   $                             

(v)    Guaranties of such Person of indebtedness of others of the type described
in clauses (1)(A) (i), (ii) or (iii), above

   $                             

(vi)  the sum of Items 1(A)(i) through 1(A)(v) equals the consolidated
Indebtedness of the Company and its Consolidated Subsidiaries

   $                             

(vii)  Unencumbered Cash

   $                             

(viii)   Unencumbered Cash reserve

   $ 50,000,000   

 

 

 

(ix)  Item 1(A)(vii) above minus Item 1(A)(viii) above

   $                             

(x)    Item 1(A)(vi) above minus Item 1(A)(ix) above

   $                             

(B)  EBITDA for the Company and its Consolidated Subsidiaries is calculated as
follows:

     —    

(i)  net income of the Company and its Consolidated Subsidiaries for such period
(calculated before provision for income taxes, Interest Expense, extraordinary
items, non-recurring gains or losses in connection with asset dispositions,
income (loss) attributable to equity in affiliates, amounts attributable to
depreciation and amortization)

   $                        



--------------------------------------------------------------------------------

(ii)   non-recurring fees and expenses related to the acquisition of all or
substantially all of the assets or capital stock (including by merger or
amalgamation) of another Person (or, in the case of assets, of a business unit
of a Person) or to any dispositions, investments and debt or equity issuances
(whether or not successful) during such period, not to exceed $25,000,000 in the
aggregate for such period of four consecutive fiscal quarters

   $                             

(iii)   costs, charges, expenses attributable to the undertaking and/or
implementation of cost savings initiatives, operating expense reductions and
other restructuring or integration costs, not to exceed in the aggregate 12.5%
of EBITDA for such period

   $                             

(iv)  non-cash charges incurred in such period

   $                             

(v)    professional service expenses related to the Map 2020 Program in an
amount not in excess of the amount of such expenses paid or accrued prior to the
Revolving Credit Agreement Closing Date plus up to $25,000,000 of additional
expenses incurred after the Revolving Credit Agreement Closing Date

   $                             

(vi)  expenses related to the refinancing of the credit facilities of the
Borrowers pursuant to the Revolving Credit Agreement and future amendments of
the Revolving Credit Agreement,

   $                             

(vii)  the sum of Items 2(A)(i) through 2(A)(vi)

   $                             

(viii)   non-cash gains for such period

   $                             

(ix)  pro forma adjustment to EBITDA, if any, if during such period the Company
or any Subsidiary shall have made an acquisition or a disposition on or after
the Closing Date, after giving pro forma effect to such acquisition or
disposition, as if such acquisition or disposition, as the case may be, occurred
on the first day of such period

   $                             



--------------------------------------------------------------------------------

(x)   the sum of Item 2(A)(vii) minus Item 2(A)(viii) equals EBITDA plus or
minus any adjustment required pursuant to 2(A)(ix)

   $ _____________  

(C)  Item 1(A)(x) divided by Item 1(B)(x) equals the Net Leverage Ratio

     ______ to 1.00  

 

(2)

Minimum Interest Coverage Ratio (Section 8.2.9). As of the Report Date, the
ratio of EBITDA to Interest Expense, calculated as of the end of each fiscal
quarter ending after the Closing Date for the four fiscal quarters then most
recently ended, is _________________ [insert ratio from Item (2)(C) below]
(“Interest Coverage Ratio”), which ratio is greater than or equal to 3.50 to
1.00.

The calculations for the Interest Coverage Ratio are as follows:

 

(A)  EBITDA for the Company and its Consolidated Subsidiaries is Item 1(B)(x):

   $ _____________  

(B)  Interest Expense calculated as the sum (determined without duplication) of
the aggregate amount of interest accruing during such period on Indebtedness of
the Company and its Consolidated Subsidiaries (on a consolidated basis),
including the interest portion of payments under Capital Lease Obligations and
any capitalized interest, and excluding amortization of debt discount and
expense and any non-cash interest expense associated with accretive type debt
instruments

   $ _____________  

(C)  Item (2)(A) divided by Item 2(B) equals the Interest Coverage Ratio

     _____ to 1.00  

 

(3)

Representations, Warranties and Covenants. All representations and warranties of
the Loan Parties under Article 6 are true and correct in all respects (in the
case of any representation or warranty containing a materiality qualification)
or in all material respects (in the case of any representation or warranty
without any materiality qualifications) (except representations and warranties
which expressly relate to an earlier date or time, which representations or
warranties are true and correct on and as of the specific dates or times
referred to therein).

 

(4)

Event of Default or Potential Default. No Event of Default or Potential Default
exists as of the date hereof.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

SIGNATURE PAGE—QUARTERLY COMPLIANCE CERTIFICATE

IN WITNESS WHEREOF, the undersigned has executed this Certificate this ____ day
of ______, 20__.

 

COMPANY (ON BEHALF OF BORROWERS): RPM INTERNATIONAL INC., a Delaware corporation

By:    

Name:    

Title:    